EXHIBIT 10.2
SECURITY AGREEMENT
          This SECURITY AGREEMENT (this “Agreement”) is dated as of October 8,
2008 and entered into by and among QUIDEL CORPORATION, a Delaware corporation
(“Borrower”), each of THE UNDERSIGNED DIRECT AND INDIRECT SUBSIDIARIES of
Borrower (each of such undersigned Subsidiaries being a “Subsidiary Grantor” and
collectively “Subsidiary Grantors”) and each ADDITIONAL GRANTOR that may become
a party hereto after the date hereof in accordance with Section 21 hereof (each
of Borrower, each Subsidiary Grantor, and each Additional Grantor being a
“Grantor” and collectively the “Grantors”) and BANK OF AMERICA, N.A., as Agent
for and representative of (in such capacity herein called “Secured Party”) the
Beneficiaries (as hereinafter defined).
PRELIMINARY STATEMENTS
          A. Pursuant to the Credit Agreement dated as of October 8, 2008 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Credit Agreement;” the terms defined therein and not
otherwise defined in Section 31, the UCC or elsewhere herein being used herein
as therein defined), by and among Borrower, the financial institutions listed
therein as Lenders, U.S. Bank N.A., as Syndication Agent, and Bank of America,
N.A., as Agent (in such capacity, “Agent”), Lenders have made certain
commitments, subject to the terms and conditions set forth in the Credit
Agreement, to extend certain credit facilities to Borrower.
          B. Any Loan Party may from time to time enter, or may from time to
time have entered, into one or more Secured Hedge Agreements with one or more
Hedge Banks in accordance with the terms of the Credit Agreement, and it is
desired that the obligations of Loan Parties under the Secured Hedge Agreements,
including, without limitation, the obligation of Loan Parties to make payments
thereunder in the event of early termination thereof, together with all
obligations of Borrower under the Credit Agreement and the other Loan Documents,
be secured hereunder.
          C. Any Loan Party may from time to time enter, or may from time to
time have entered, into one or more Secured Cash Management Agreements with one
or more Cash Management Banks in accordance with the terms of the Credit
Agreement, and it is desired that the obligations of Loan Parties under the
Secured Cash Management Agreements, together with all obligations of Borrower
under the Credit Agreement and the other Loan Documents, be secured hereunder.
          D. Subsidiary Grantors have executed and delivered the Subsidiary
Guaranty, in each case in favor of Secured Party for the benefit of Lenders, any
Hedge Banks and any Cash Management Banks, pursuant to which each Subsidiary
Grantor has guarantied the prompt payment and performance when due of all
obligations of Borrower under the Credit Agreement and all obligations of Loan
Parties under the Secured Hedge Agreements and Secured Cash Management
Agreements.
          E. It is a condition precedent to the initial extensions of credit by
Lenders under the Credit Agreement that Grantors listed on the signature pages
hereof shall have granted the security interests and undertaken the obligations
contemplated by this Agreement.
Security Agreement

1



--------------------------------------------------------------------------------



 



          NOW, THEREFORE, in consideration of the agreements set forth herein
and in the Credit Agreement and in order to induce Lenders to make Loans and
other extensions of credit under the Credit Agreement, to induce Hedge Banks to
enter into the Secured Hedge Agreements and to induce Cash Management Banks to
enter into the Secured Cash Management Agreements, each Grantor hereby agrees
with Secured Party as follows:
SECTION 1. Grant of Security.
          Each Grantor hereby assigns to Secured Party, and hereby grants to
Secured Party a security interest in, all of such Grantor’s right, title and
interest in and to all of the personal property of such Grantor, in each case
whether now or hereafter existing, whether tangible or intangible, whether now
owned or hereafter acquired, wherever the same may be located and whether or not
subject to the Uniform Commercial Code as it exists on the date of this
Agreement, or as it may hereafter be amended in the State of California (the
“UCC”), including the following (the “Collateral”):
          (a) all Accounts;
          (b) all Chattel Paper;
          (c) all Money and all Deposit Accounts, together with all amounts on
deposit from time to time in such Deposit Accounts;
          (d) all Documents;
          (e) all General Intangibles, including all intellectual property,
Payment Intangibles and Software;
          (f) all Goods, including Inventory, Equipment and Fixtures;
          (g) all Instruments;
          (h) all Investment Property;
          (i) all Letter-of-Credit Rights and other Supporting Obligations;
          (j) all Records;
          (k) all Commercial Tort Claims, including those set forth on
Schedule 1 annexed hereto; and
          (1) all Proceeds and Accessions with respect to any of the foregoing
Collateral.
          Each category of Collateral set forth above shall have the meaning set
forth in the UCC (to the extent such term is defined in the UCC), it being the
intention of Grantors that the description of the Collateral set forth above be
construed to include the broadest possible range of assets.

2



--------------------------------------------------------------------------------



 



          Notwithstanding anything herein to the contrary, in no event shall the
Collateral include, and no Grantor shall be deemed to have granted a security
interest in, any of such Grantor’s rights or interests in or under, any license,
contract, permit, Instrument, Security or franchise to which such Grantor is a
party or any of its rights or interests thereunder to the extent, but only to
the extent, that such a grant would, under the terms of such license, contract,
permit, Instrument, Security or franchise, result in a breach of the terms of,
or constitute a default under, such license, contract, permit, Instrument,
Security or franchise (other than to the extent that any such term would be
rendered ineffective pursuant to the UCC or any other applicable law (including
the Bankruptcy Code) or principles of equity); provided, that immediately upon
the ineffectiveness, lapse or termination of any such provision the Collateral
shall include, and such Grantor shall be deemed to have granted a security
interest in, all such rights and interests as if such provision had never been
in effect.
          Notwithstanding the foregoing, the Collateral shall not include
(a) any equity interests issued by a Person if such Person is a controlled
foreign corporation (used hereinafter as such term is defined in Section 957(a)
or any successor provision of the Internal Revenue Code), in excess of the
amount of such equity interests possessing up to but not exceeding 65% of the
voting power of all classes of such equity interests entitled to vote of such
Person, and (b) assets subject to any Lien permitted under Section 7.1 (i) of
the Credit Agreement where the security agreement or other instrument creating
such purchase money Lien prohibits the granting of a security interest in such
assets to Secured Party or results in an event of default under such security
agreement or instrument (other than to the extent that such term would be
rendered ineffective pursuant to the UCC or any other applicable law (including
the Bankruptcy Code)); provided that the security interest in any such assets
shall automatically attach hereunder when and after any such Liens are
discharged or released or when the assets encumbered by such Liens are no longer
subject to such restrictions; provided further, that in any event any Account or
any money or other amounts due or to become due under any such contract,
agreement, instrument or indenture shall not be excluded from the definition of
Collateral to the extent that any of the foregoing is (or if it contained a
provision limiting the transferability or pledge thereof would be) subject to
Section 9406 of the UCC.
SECTION 2. Security for Obligations.
          This Agreement secures, and the Collateral is collateral security for,
the prompt payment or performance in full when due, whether at stated maturity,
by required prepayment, declaration, acceleration, demand or otherwise, of all
Secured Obligations of each Grantor. “Secured Obligations” means:
          (a) with respect to Borrower, all obligations and liabilities of every
nature of Borrower now or hereafter existing under or arising out of or in
connection with the Credit Agreement and the other Loan Documents and any
Secured Hedge Agreement and any Cash Management Agreement (including all
Obligations (as defined in the Credit Agreement)); and
          (b) with respect to each Subsidiary Grantor and Additional Grantor,
all obligations and liabilities of every nature of such Subsidiary Grantor now
or hereafter existing under or arising out of or in connection with the
Subsidiary Guaranty (including all Guarantied Obligations (as defined in the
Subsidiary Guaranty));

3



--------------------------------------------------------------------------------



 



in each case together with all extensions or renewals thereof, whether for
principal, interest, reimbursement of amounts drawn under Letters of Credit,
payments for early termination of Secured Hedge Agreements, fees, expenses,
indemnities or otherwise, whether voluntary or involuntary, direct or indirect,
absolute or contingent, liquidated or unliquidated, whether or not jointly owed
with others, and whether or not from time to time decreased or extinguished and
later increased, created or incurred, and all or any portion of such obligations
or liabilities that are paid, to the extent all or any part of such payment is
avoided or recovered directly or indirectly from Secured Party or any Lender or
Hedge Bank or Cash Management Bank as a preference, fraudulent transfer or
otherwise, and all obligations of every nature of Grantors now or hereafter
existing under this Agreement (including, without limitation, interest and other
amounts that, but for the filing of a petition in bankruptcy with respect to
Borrower or any other Grantor, would accrue on such obligations, whether or not
a claim is allowed against Borrower or such Grantor for such amounts in the
related bankruptcy proceeding).
SECTION 3. Grantors Remain Liable.
          Anything contained herein to the contrary notwithstanding, (a) each
Grantor shall remain liable under any contracts and agreements included in the
Collateral, to the extent set forth therein, to perform all of its duties and
obligations thereunder to the same extent as if this Agreement had not been
executed, (b) the exercise by Secured Party of any of its rights hereunder shall
not release any Grantor from any of its duties or obligations under the
contracts and agreements included in the Collateral, and (c) Secured Party shall
not have any obligation or liability under any contracts, licenses, and
agreements included in the Collateral by reason of this Agreement, nor shall
Secured Party be obligated to perform any of the obligations or duties of any
Grantor thereunder or to take any action to collect or enforce any claim for
payment assigned hereunder.
SECTION 4. Representations and Warranties.
          Each Grantor represents and warrants as follows:
          (a) Ownership of Collateral. Except as expressly permitted by the
Credit Agreement, such Grantor owns its interests in the Collateral free and
clear of any Lien and no effective financing statement or other instrument
similar in effect covering all or any part of the Collateral is on file in any
filing or recording office, including any IP Filing Office.
          (b) Perfection. The security interests in the Collateral granted to
Secured Party for the ratable benefit of Lenders, Hedge Banks and Cash
Management Banks hereunder constitute valid security interests in the
Collateral, securing the payment of the Secured Obligations. Upon (i) the filing
of UCC financing statements naming each Grantor as “debtor”, naming Secured
Party as “secured party” and describing the Collateral in the filing offices
with respect to such Grantor set forth on Schedule 2 annexed hereto, (ii) in the
case of the Securities Collateral consisting of certificated Securities or
evidenced by Instruments, in addition to filing of such UCC financing
statements, delivery of the certificates representing such certificated
Securities and delivery of such Instruments to Secured Party, and in the case of
Securities Collateral issued by a foreign issuer, any actions required under
foreign law to perfect a security interest in such Securities Collateral), in
each case duly endorsed or accompanied by duly

4



--------------------------------------------------------------------------------



 



executed instruments of assignment or transfer in blank, (iii) in the case of
the Intellectual Property Collateral described in clause (a) of the definition
thereof, in addition to the filing of such UCC financing statements, the
recordation of a Grant with the applicable IP Filing Office, (iv) in the case of
Equipment that is covered by a certificate of title, the filing with the
registrar of motor vehicles or other appropriate authority in the applicable
jurisdiction of an application requesting the notation of the security interest
created hereunder on such certificate of title, (v), in the case of any Deposit
Account and any Investment Property constituting a Security Entitlement,
Securities Account, Commodity Contract or Commodity Account, the execution and
delivery to Secured Party of an agreement providing for control by Secured Party
thereof, (vi) in the case of Letter-of-Credit Rights (other than
Letter-of-Credit Rights consisting of Supporting Obligations for Collateral as
to which Secured Party otherwise has a perfected security interest), the issuer
of the applicable letter of credit has consented to the assignment of proceeds
thereof under Section 5114(c) of the UCC, and (vii) in the case of commercial
tort claims, the sufficient identification thereof in filed UCC financing
statements, the security interests in the Collateral (except for security
interests in Collateral that cannot be perfected by the filing of financing
statements and are not material to the Company) granted to Secured Party for the
ratable benefit of Lenders, Hedge Banks and Cash Management Banks will
constitute perfected security interests therein prior to all other Liens (except
for Liens permitted by clauses (b) through (i) of subsection 7.1 of the Credit
Agreement), and all filings and other actions required under this Agreement and
necessary or desirable to perfect and protect such security interests have been
duly made or taken.
          (c) Office Locations; Type and Jurisdiction of Organization; Locations
of Equipment and Inventory. Such Grantor’s name as it appears in official
filings in the jurisdiction of its organization, type of organization (i.e.
corporation, limited partnership, etc.), jurisdiction of organization, principal
place of business, chief executive office, office where such Grantor keeps its
Records regarding the Accounts, Intellectual Property and originals of Chattel
Paper, and organization number provided by the applicable Government Authority
of the jurisdiction of organization are set forth on Schedule 3 annexed hereto.
All of the Equipment and Inventory is located at the places set forth on
Schedule 4 annexed hereto, except for Inventory which, in the ordinary course of
business, is in transit either (i) from a supplier to a Grantor, (ii) between
the locations set forth on Schedule 4 annexed hereto, or (iii) to customers of a
Grantor.
          (d) Names. No Grantor (or predecessor by merger or otherwise of such
Grantor) has, within the five year period preceding the date hereof, or, in the
case of an Additional Grantor, the date of the applicable Counterpart, had a
different name from the name of such Grantor listed on the signature pages
hereof, except the names set forth on Schedule 5 annexed hereto.
          (e) Delivery of Certain Collateral. All certificates or Instruments
(excluding checks) evidencing, comprising or representing the Collateral having
a value or face amount in excess of $25,000 have been delivered to Secured Party
duly endorsed or accompanied by duly executed instruments of transfer or
assignment in blank.
          (f) Securities Collateral. All of the Pledged Subsidiary Equity set
forth on Schedule 6 annexed hereto has been duly authorized and validly issued
and is fully paid and non-

5



--------------------------------------------------------------------------------



 



assessable; all of the Pledged Subsidiary Debt set forth on Schedule 7 annexed
hereto has been duly authorized and is the legally valid and binding obligation
of the issuers thereof and is not in default; there are no outstanding warrants,
options or other rights to purchase, or other agreements outstanding with
respect to, or property that is now or hereafter convertible into, or that
requires the issuance or sale of, any Pledged Subsidiary Equity; Schedule 6
annexed hereto sets forth all of the Equity Interests and the Pledged Equity
owned by each Grantor, and the percentage ownership in each issuer thereof; and
Schedule 7 annexed hereto sets forth all of the Pledged Debt owned by such
Grantor.
          (g) Intellectual Property Collateral. A true and complete list of all
Trademark Registrations and applications for any Trademark owned, held or used
by such Grantor, in whole or in part (other than those held or used pursuant to
a license and those not yet required to be set forth on an update to
Schedule 5.17(a) to the Credit Agreement pursuant to Section 6.2(g) of the
Credit Agreement), is set forth on Schedule 8 annexed hereto; a true and
complete list of all Patents owned, held or used by such Grantor, in whole or in
part (other than those held or used pursuant to a license and those not yet
required to be set forth on an update to Schedule 5.17(a) to the Credit
Agreement pursuant to Section 6.2(g) of the Credit Agreement), is set forth on
Schedule 9 annexed hereto; a true and complete list of all Copyright
Registrations and applications for Copyright Registrations held by such Grantor,
in whole or in part (other than those held pursuant to a license and those not
yet required to be set forth on an update to Schedule 5.17(a) to the Credit
Agreement pursuant to Section 6.2(g) of the Credit Agreement), is set forth on
Schedule 10 annexed hereto; and such Grantor is not aware of any material
pending or threatened claim by any third party that any of the Intellectual
Property Collateral owned, held or used by such Grantor is invalid or
unenforceable.
          (h) Deposit Accounts, Securities Accounts, Commodity Accounts.
Schedule 11 annexed hereto lists all Deposit Accounts, Securities Accounts and
Commodity Accounts owned by each Grantor, and indicates the institution or
intermediary at which the account is held and the account number.
          (i) Chattel Paper. Such Grantor has no interest in any Chattel Paper,
except as set forth in Schedule 12 annexed hereto.
          (j) Letter-of-Credit Rights. Such Grantor has no interest in any
Letter-of-Credit Rights, except as set forth on Schedule 13 annexed hereto.
          (k) Documents. No negotiable Documents are outstanding with respect to
any of the Inventory, except as set forth on Schedule 14 annexed hereto.
     The representations and warranties as to the information set forth in
Schedules referred to herein are made as to each Grantor (other than Additional
Grantors) as of the date hereof and as to each Additional Grantor as of the date
of the applicable Counterpart, except that, in the case of a Pledge Supplement,
IP Supplement or notice delivered pursuant to Section 5(d) hereof, such
representations and warranties are made as of the date of such supplement or
notice.
SECTION 5. Further Assurances.

6



--------------------------------------------------------------------------------



 



          (a) Generally. Each Grantor agrees that from time to time, at the
expense of Grantors, such Grantor will promptly execute and deliver all further
instruments and documents, and take all further action, that may be necessary or
desirable, or that Secured Party may reasonably request, in order to perfect and
protect any security interest granted or purported to be granted hereby or to
enable Secured Party to exercise and enforce its rights and remedies hereunder
with respect to any Collateral. Without limiting the generality of the
foregoing, each Grantor will: (i) notify Secured Party in writing of receipt by
such Grantor of any interest in Chattel Paper having a value or face amount in
excess of $25,000 and at the request of Secured Party, mark conspicuously each
item of Chattel Paper and each of its records pertaining to the Collateral, with
a legend, in form and substance satisfactory to Secured Party, indicating that
such Collateral is subject to the security interest granted hereby, (ii) deliver
to Secured Party all promissory notes and other Instruments having a value or
face amount in excess of $25,000 and, at the request of Secured Party, all
original counterparts of Chattel Paper, duly endorsed and accompanied by duly
executed instruments of transfer or assignment, all in form and substance
satisfactory to Secured Party, (iii) (A) execute (if necessary) and file such
financing or continuation statements, or amendments thereto, (B) execute and
deliver, and cause to be executed and delivered, agreements establishing that
Secured Party has control of Deposit Accounts other than Excluded Accounts and
Investment Property of such Grantor, (C) deliver such documents, instruments,
notices, records and consents, and take such other actions, necessary to
establish that secured party has control over electronic Chattel Paper and
Letter-of-Credit Rights of such Grantor and (D) deliver such other instruments
or notices, in each case, as may be necessary or desirable, or as Secured Party
may request, in order to perfect and preserve the security interests granted or
purported to be granted hereby, (iv) furnish to Secured Party from time to time
statements and schedules further identifying and describing the Collateral and
such other reports in connection with the Collateral as Secured Party may
reasonably request, all in reasonable detail, (v) at any reasonable time, upon
request by Secured Party, exhibit the Collateral to and allow inspection of the
Collateral by Secured Party, or persons designated by Secured Party, (vi) at
Secured Party’s request, appear in and defend any action or proceeding that may
affect such Grantor’s title to or Secured Party’s security interest in all or
any part of the Collateral, and (vii) use commercially reasonable efforts to
obtain any necessary consents of third parties to the creation and perfection of
a security interest in favor of Secured Party with respect to any Collateral.
Each Grantor hereby authorizes Secured Party to file one or more financing or
continuation statements, and amendments thereto, relative to all or any part of
the Collateral (including any financing statement indicating that it covers “all
assets” or “all personal property” of such Grantor) without the signature of any
Grantor.
          (b) Securities Collateral. Without limiting the generality of the
foregoing Section 5(a), each Grantor agrees that (i) all certificates or
Instruments representing or evidencing the Securities Collateral having a value
or face amount in excess of $25,000 shall be delivered to and held by or on
behalf of Secured Party pursuant hereto and shall be in suitable form for
transfer by delivery or, as applicable, shall be accompanied by such Grantor’s
endorsement, where necessary, or duly executed instruments of transfer or
assignments in blank, all in form and substance satisfactory to Secured Party
and (ii) it will, upon obtaining any additional Equity Interests or Indebtedness
having a value or face amount in excess of $25,000, promptly (and in any event
within five Business Days) deliver to Secured Party a Pledge Supplement, duly
executed by such Grantor, in respect of such additional Pledged Equity or
Pledged Debt; provided, that the failure of any Grantor to execute a Pledge
Supplement with

7



--------------------------------------------------------------------------------



 



respect to any additional Pledged Equity or Pledged Debt shall not impair the
security interest of Secured Party therein or otherwise adversely affect the
rights and remedies of Secured Party hereunder with respect thereto. Upon each
such acquisition, the representations and warranties contained in Section 4(f)
hereof shall be deemed to have been made by such Grantor as to such Pledged
Equity or Pledged Debt, whether or not such Pledge Supplement is delivered.
          (c) Intellectual Property Collateral. As soon as available but in any
event within 30 days after the end of each fiscal year, Borrower shall deliver
any update to Schedule 5.17(a) to the Credit Agreement required by
Section 6.2(g) of the Credit Agreement and, together therewith, with respect to
any registered Intellectual Property Collateral acquired by a Grantor during the
fiscal year covered by such update, such Grantor shall execute and deliver to
Secured Party an IP Supplement, and submit a Grant for recordation with respect
thereto in the applicable IP Filing Office; provided, the failure of any Grantor
to execute an IP Supplement or submit a Grant for recordation with respect to
any additional Intellectual Property Collateral shall not impair the security
interest of Secured Party therein or otherwise adversely affect the rights and
remedies of Secured Party hereunder with respect thereto. Upon delivery to
Secured Party of an IP Supplement, Schedules 8, 9 and 10 annexed hereto and
Schedule A to each Grant, as applicable, shall be deemed modified to include a
reference to any right, title or interest in any existing Intellectual Property
Collateral or any Intellectual Property Collateral set forth on Schedule A to
such IP Supplement. Upon each such acquisition, the representations and
warranties contained in Section 4(g) hereof shall be deemed to have been made by
such Grantor as to such Intellectual Property Collateral.
          (d) Commercial Tort Claims. Grantors have no Commercial Tort Claims
asserted in any judicial action as of the date hereof, except as set forth on
Schedule 1 annexed hereto. In the event that a Grantor shall at any time after
the date hereof have any material Commercial Tort Claims asserted in any
judicial action, such Grantor shall promptly notify Secured Party thereof in
writing, which notice shall (i) set forth in reasonable detail the basis for and
nature of such Commercial Tort Claim and (ii) constitute an amendment to this
Agreement by which such Commercial Tort Claim shall constitute part of the
Collateral.
SECTION 6. Certain Covenants of Grantors.
          Each Grantor shall:
          (a) not use or permit any Collateral to be used unlawfully or in
violation of any provision of this Agreement or any applicable statute,
regulation or ordinance or any policy of insurance covering the Collateral;
          (b) give Secured Party at least 30 days’ prior written notice of
(i) any change in such Grantor’s name, identity or corporate structure and
(ii) any reincorporation, reorganization or other action that results in a
change of the jurisdiction of organization of such Grantor;
          (c) if Secured Party gives value to enable such Grantor to acquire
rights in or the use of any Collateral, use such value for such purposes;

8



--------------------------------------------------------------------------------



 



          (d) keep correct and accurate Records of Collateral at the locations
described in Schedule 3 annexed hereto; and
          (e) permit representatives of Secured Party at any time during normal
business hours to inspect and make abstracts from such Records, and each Grantor
agrees to render to Secured Party, at such Grantor’s cost and expense, such
clerical and other assistance as may be reasonably requested with regard
thereto.
SECTION 7. Special Covenants With Respect to Equipment and Inventory.
          Each Grantor shall:
          (a) if any Inventory is in possession or control of any of such
Grantor’ s agents or processors, if the aggregate book value of all such
Inventory exceeds $100,000, and in any event upon the occurrence of an Event of
Default, instruct such agent or processor to hold all such Inventory for the
account of Secured Party and subject to the instructions of Secured Party;
          (b) subject to Section 6.16(b) of the Credit Agreement, if any
Inventory is located on premises leased by such Grantor, deliver to Secured
Party a fully executed Landlord Waiver; and
          (c) promptly upon the issuance and delivery to such Grantor of any
negotiable Document having a value or face amount in excess of $25,000, deliver
such Document to Secured Party.
SECTION 8. Special Covenants with respect to Accounts.
          (a) Each Grantor shall, for not less than three years from the date on
which each Account of such Grantor arose, maintain (i) complete Records of such
Account, including records of all payments received, credits granted and
merchandise returned, and (ii) all documentation relating thereto.
          (b) Except as otherwise provided in this subsection (b), each Grantor
shall continue to collect, at its own expense, all amounts due or to become due
to such Grantor under the Accounts. In connection with such collections, each
Grantor may take (and, upon the occurrence and during the continuance of an
Event of Default at Secured Party’s direction, shall take) such action as such
Grantor or Secured Party may deem necessary or advisable to enforce collection
of amounts due or to become due under the Accounts; provided, however, that
Secured Party shall have the right at any time, upon the occurrence and during
the continuation of an Event of Default and upon written notice to such Grantor
of its intention to do so, to (i) notify the account debtors or obligors under
any Accounts of the assignment of such Accounts to Secured Party and to direct
such account debtors or obligors to make payment of all amounts due or to become
due to such Grantor thereunder directly to Secured Party, (ii) notify each
Person maintaining a lockbox or similar arrangement to which account debtors or
obligors under any Accounts have been directed to make payment to remit all
amounts representing collections on checks and other payment items from time to
time sent to or deposited in such lockbox or other arrangement directly to
Secured Party, (iii) enforce collection of any such Accounts at the expense of
Grantors, and (iv) adjust, settle or compromise the amount or payment thereof,
in the

9



--------------------------------------------------------------------------------



 



same manner and to the same extent as such Grantor might have done. After
receipt by such Grantor of the notice from Secured Party referred to in the
proviso to the preceding sentence, (A) all amounts and proceeds (including
checks and other Instruments) received by such Grantor in respect of the
Accounts shall be received in trust for the benefit of Secured Party hereunder,
shall be segregated from other funds of such Grantor and shall be forthwith paid
over or delivered to Secured Party in the same form as so received (with any
necessary endorsement) to be held as cash Collateral and applied as provided by
Section 17 hereof, and (B) such Grantor shall not, without the written consent
of Secured Party, adjust, settle or compromise the amount or payment of any
Account, or release wholly or partly any account debtor or obligor thereof, or
allow any credit or discount thereon.
SECTION 9. Special Covenants With Respect to the Securities Collateral.
          (a) Form of Securities Collateral. Secured Party shall have the right
at any time to exchange certificates or instruments representing or evidencing
Securities Collateral for certificates or instruments of smaller or larger
denominations. If any Securities Collateral is not a security pursuant to
Section 8-103 of the UCC, no Grantor shall take any action that, under such
Section, converts such Securities Collateral into a security without causing the
issuer thereof to issue to it certificates or instruments evidencing such
Securities Collateral, which it shall promptly deliver to Secured Party as
provided in this Section 9(a).
          (b) Covenants. Each Grantor shall (i) not, except as expressly
permitted by the Credit Agreement, permit any issuer of Pledged Subsidiary
Equity to merge or consolidate unless all the outstanding Equity Interests of
the surviving or resulting Person are, upon such merger or consolidation,
subject to the provisions of the last paragraph of Section 1 pledged and become
Collateral hereunder and no cash, securities or other property is distributed in
respect of the outstanding Equity Interests of any other constituent
corporation; (ii) cause each issuer of Pledged Subsidiary Equity not to issue
Equity Interests in addition to or in substitution for the Pledged Subsidiary
Equity issued by such issuer, except to such Grantor; (iii) immediately upon its
acquisition (directly or indirectly) of any Equity Interests, including
additional Equity Interests in each issuer of Pledged Equity, comply with
Section 5(b) subject to the provisions of the last paragraph of Section 1;
(iv) immediately upon issuance of any and all Instruments or other evidences of
additional Indebtedness from time to time owed to such Grantor by any obligor on
the Pledged Debt, comply with Section 5; (v) promptly deliver to Secured Party
all written notices received by it with respect to the Securities Collateral;
(vi) at its expense (A) perform and comply in all material respects with all
terms and provisions of any agreement related to the Securities Collateral
required to be performed or complied with by it, (B) maintain all such
agreements in full force and effect and (C) enforce all such agreements in
accordance with their terms; and (vii) at the request of Secured Party, promptly
execute and deliver to Secured Party an agreement providing for control by
Secured Party of all Securities Entitlements, Securities Accounts, Commodity
Contracts and Commodity Accounts of such Grantor.
          (c) Voting and Distributions. So long as no Event of Default shall
have occurred and be continuing, (i) each Grantor shall be entitled to exercise
any and all voting and other consensual rights pertaining to the Securities
Collateral or any part thereof for any purpose not prohibited by the terms of
this Agreement or the Credit Agreement; provided, no Grantor shall exercise or
refrain from exercising any such right if Secured Party shall have notified such

10



--------------------------------------------------------------------------------



 



Grantor that, in Secured Party’s judgment, such action would have a material
adverse effect on the value of the Securities Collateral or any part thereof;
and (ii) each Grantor shall be entitled to receive and retain any and all
dividends, other distributions, principal and interest paid in respect of the
Securities Collateral.
          Upon the occurrence and during the continuation of an Event of
Default, (x) upon written notice from Secured Party to any Grantor, all rights
of such Grantor to exercise the voting and other consensual rights which it
would otherwise be entitled to exercise pursuant hereto shall cease, and all
such rights shall thereupon become vested in Secured Party who shall thereupon
have the sole right to exercise such voting and other consensual rights;
(y) except as otherwise specified in the Credit Agreement, upon written notice
from Secured Party to any Grantor of any exercise of remedies under Section 8.2
of the Credit Agreement, all rights of such Grantor to receive the dividends,
other distributions, principal and interest payments which it would otherwise be
authorized to receive and retain pursuant hereto shall cease, and all such
rights shall thereupon become vested in Secured Party who shall thereupon have
the sole right to receive and hold as Collateral such dividends, other
distributions, principal and interest payments; and (z) all dividends,
principal, interest payments and other distributions which are received by such
Grantor contrary to the provisions of clause (y) above shall be received in
trust for the benefit of Secured Party, shall be segregated from other funds of
such Grantor and shall forthwith be paid over to Secured Party as Collateral in
the same form as so received (with any necessary endorsements).
          In order to permit Secured Party to exercise the voting and other
consensual rights which it may be entitled to exercise pursuant hereto and to
receive all dividends and other distributions which it may be entitled to
receive hereunder, (I) each Grantor shall promptly execute and deliver (or cause
to be executed and delivered) to Secured Party all such proxies, dividend
payment orders and other instruments as Secured Party may from time to time
reasonably request, and (II) without limiting the effect of clause (I) above,
each Grantor hereby grants to Secured Party an irrevocable proxy to vote the
Pledged Equity and to exercise all other rights, powers, privileges and remedies
to which a holder of the Pledged Equity would be entitled (including giving or
withholding written consents of holders of Equity Interests, calling special
meetings of holders of Equity Interests and voting at such meetings), which
proxy shall be effective, automatically and without the necessity of any action
(including any transfer of any Pledged Equity on the record books of the issuer
thereof) by any other Person (including the issuer of the Pledged Equity or any
officer or agent thereof), upon the occurrence of an Event of Default and which
proxy shall only terminate upon the payment in full of the Secured Obligations,
the cure of such Event of Default or waiver thereof as evidenced by a writing
executed by Secured Party.
SECTION 10. Special Covenants With Respect to the Intellectual Property
Collateral.
          (a) Each Grantor shall:
          (i) use reasonable efforts so as not to permit the inclusion in any
contract to which it hereafter becomes a party of any provision that could or
might in any way impair or prevent the creation of a security interest in, or
the assignment of, such

11



--------------------------------------------------------------------------------



 



Grantor’s rights and interests in any property included within the definitions
of any Intellectual Property Collateral acquired under such contracts;
          (ii) take any and all reasonable steps to protect the secrecy of all
trade secrets relating to the products and services sold or delivered under or
in connection with the Intellectual Property Collateral, including, without
limitation, where appropriate entering into confidentiality agreements with
employees and labeling and restricting access to secret information and
documents;
          (iii) use proper statutory notice in connection with its use of any of
the Intellectual Property Collateral and products and services covered by the
Intellectual Property Collateral; and
          (iv) use a commercially appropriate standard of quality (which may be
consistent with such Grantor’s past practices) in the manufacture, sale and
delivery of products and services sold or delivered under or in connection with
the Trademarks.
          (b) Except as otherwise provided in this Section 10, each Grantor
shall continue to collect, at its own expense, all amounts due or to become due
to such Grantor in respect of the Intellectual Property Collateral or any
portion thereof. In connection with such collections, each Grantor may take
(and, after the occurrence and during the continuance of any Event of Default at
Secured Party’s reasonable direction, shall take) such action as such Grantor or
Secured Party may deem reasonably necessary or advisable to enforce collection
of such amounts; provided, Secured Party shall have the right at any time, upon
the occurrence and during the continuation of an Event of Default and upon
written notice to such Grantor of its intention to do so, to notify the obligors
with respect to any such amounts of the existence of the security interest
created hereby and to direct such obligors to make payment of all such amounts
directly to Secured Party, and, upon such notification and at the expense of
such Grantor, to enforce collection of any such amounts and to adjust, settle or
compromise the amount or payment thereof, in the same manner and to the same
extent as such Grantor might have done. After receipt by any Grantor of the
notice from Secured Party referred to in the proviso to the preceding sentence
and upon the occurrence and during the continuance of any Event of Default,
(i) all amounts and proceeds (including checks and Instruments) received by each
Grantor in respect of amounts due to such Grantor in respect of the Intellectual
Property Collateral or any portion thereof shall be received in trust for the
benefit of Secured Party hereunder, shall be segregated from other funds of such
Grantor and shall be forthwith paid over or delivered to Secured Party in the
same form as so received (with any necessary endorsement) to be held as cash
Collateral and applied as provided by Section 17 hereof, and (ii) such Grantor
shall not adjust, settle or compromise the amount or payment of any such amount
or release wholly or partly any obligor with respect thereto or allow any credit
or discount thereon.
          (c) Each Grantor shall have the duty diligently, through counsel
reasonably acceptable to Secured Party, to prosecute, file and/or make, unless
and until such Grantor, in its commercially reasonable judgment, decides
otherwise, (i) any application for registration relating to any of the
Intellectual Property Collateral owned, held or used by such Grantor and set
forth on Schedules 8, 9 or 10 annexed hereto, as applicable, that is pending as
of the date of this Agreement, (ii) any Copyright Registration on any existing
or future unregistered but

12



--------------------------------------------------------------------------------



 



copyrightable works (except for works of nominal commercial value or with
respect to which such Grantor has determined in the exercise of its commercially
reasonable judgment that it shall not seek registration), (iii) any application
on any future patentable but unpatented innovation or invention comprising
Intellectual Property Collateral, and (iv) any Trademark opposition and
cancellation proceedings, renew Trademark Registrations and Copyright
Registrations and do any and all acts which are necessary or desirable to
preserve and maintain all rights in all Intellectual Property Collateral. Any
expenses incurred in connection therewith shall be borne solely by Grantors.
Subject to the foregoing, each Grantor shall give Secured Party prior written
notice of any abandonment of any material Intellectual Property Collateral.
          (d) Except as provided herein, each Grantor shall have the right to
commence and prosecute in its own name, as real party in interest, for its own
benefit and at its own expense, such suits, proceedings or other actions for
infringement, unfair competition, dilution, misappropriation or other damage, or
reexamination or reissue proceedings as are necessary to protect the
Intellectual Property Collateral. Each Grantor shall promptly, following its
becoming aware thereof, notify Secured Party of the institution of, or of any
adverse determination in, any proceeding (whether in an IP Filing Office or any
federal, state, local or foreign court) or regarding such Grantor’s ownership,
right to use, or interest in any material Intellectual Property Collateral. Each
Grantor shall provide to Secured Party any information with respect thereto
requested by Secured Party.
          (e) In addition to, and not by way of limitation of, the granting of a
security interest in the Collateral pursuant hereto, each Grantor, effective
upon the occurrence and during the continuance of an Event of Default, hereby
assigns, transfers and conveys to Secured Party the nonexclusive right and
license to use all Trademarks, tradenames, Copyrights, Patents or technical
processes (including, without limitation, the Intellectual Property Collateral)
owned or used by such Grantor that relate to the Collateral, together with any
goodwill associated therewith, all to the extent necessary to enable Secured
Party to realize on the Collateral in accordance with this Agreement and to
enable any transferee or assignee of the Collateral to enjoy the benefits of the
Collateral. This right shall inure to the benefit of all successors, assigns and
transferees of Secured Party and its successors, assigns and transferees,
whether by voluntary conveyance, operation of law, assignment, transfer,
foreclosure, deed in lieu of foreclosure or otherwise. Such right and license
shall be granted free of charge, without requirement that any monetary payment
whatsoever be made to such Grantor.
SECTION 11. Collateral Account.
          (a) Secured Party is hereby authorized to establish and maintain as a
blocked account under the sole dominion and control of Secured Party, a
restricted Deposit Account designated as “Quidel Corporation Collateral
Account”. All amounts at any time held in the Collateral Account shall be
beneficially owned by Grantors but shall be held in the name of Secured Party
hereunder, for the benefit of Beneficiaries, as collateral security for the
Secured Obligations upon the terms and conditions set forth herein. Grantors
shall have no right to withdraw, transfer or, except as expressly set forth
herein or in the Credit Agreement, otherwise receive any funds deposited into
the Collateral Account. Anything contained herein to the contrary
notwithstanding, the Collateral Account shall be subject to such applicable
laws, and such applicable regulations of the Board of Governors of the Federal
Reserve System and of any

13



--------------------------------------------------------------------------------



 



other appropriate banking or Government Authority, as may now or hereafter be in
effect. All deposits of funds in the Collateral Account shall be made by wire
transfer (or, if applicable, by intra-bank transfer from another account of a
Grantor) of immediately available funds, in each case addressed in accordance
with instructions of Secured Party. Each Grantor shall, promptly after
initiating a transfer of funds to the Collateral Account, give notice to Secured
Party by telefacsimile or E-mail (if and when confirmed by telephone) of the
date, amount and method of delivery of such deposit. Cash held by Secured Party
in the Collateral Account shall not be invested by Secured Party but instead
shall be maintained as a cash deposit in the Collateral Account pending
application thereof as elsewhere provided in this Agreement or in the Credit
Agreement. To the extent permitted under Regulation Q of the Board of Governors
of the Federal Reserve System, any cash held in the Collateral Account shall
bear interest at the standard rate paid by Secured Party to its customers for
deposits of like amounts and terms. Subject to Secured Party’s rights hereunder,
any interest earned on deposits of cash in the Collateral Account shall be
deposited directly in, and held in, the Collateral Account.
          (b) In the event that Borrower is required to cash collateralize any
Letter of Credit or Letters of Credit pursuant to the Credit Agreement, other
than pursuant to Section 8 of the Credit Agreement, in which case the provisions
of Section 15(c) of this Agreement shall apply, subject to the provisions of the
Credit Agreement, such cash collateral shall be retained by Secured Party until
such time as such Letter of Credit or Letters of Credit shall have expired or
been surrendered and any drawings under such Letter of Credit or Letters of
Credit paid in full, whether by reason of application of funds in the Collateral
Account or otherwise. Secured Party is authorized to apply any amount in the
Collateral Account to pay any drawing on a Letter of Credit. Subject to the
provisions of Section 15(c) of this Agreement and the Credit Agreement, if any
such cash collateral is no longer required to be retained in the Collateral
Account, it shall be paid by Secured Party to Borrower or at Borrower’s
direction.
SECTION 12. Secured Party Appointed Attorney-in-Fact.
          Each Grantor hereby irrevocably appoints Secured Party as such
Grantor’s attorney-in-fact, with full authority in the place and stead of such
Grantor and in the name of such Grantor, Secured Party or otherwise, from time
to time in Secured Party’s discretion to take any action and to execute any
instrument that Secured Party may deem necessary or advisable to accomplish the
purposes of this Agreement, including, without limitation:
          (a) upon the occurrence and during the continuance of an Event of
Default, to obtain and adjust insurance required to be maintained by such
Grantor or paid to Secured Party pursuant to the Credit Agreement;
          (b) upon the occurrence and during the continuance of an Event of
Default, to ask for, demand, collect, sue for, recover, compound, receive and
give acquittance and receipts for moneys due and to become due under or in
respect of any of the Collateral;
          (c) upon the occurrence and during the continuance of an Event of
Default, to receive, endorse and collect any drafts or other Instruments,
Documents, Chattel Paper and other documents in connection with clauses (a) and
(b) above;

14



--------------------------------------------------------------------------------



 



          (d) upon the occurrence and during the continuance of an Event of
Default, to file any claims or take any action or institute any proceedings that
Secured Party may deem necessary or desirable for the collection of any of the
Collateral or otherwise to enforce or protect the rights of Secured Party with
respect to any of the Collateral;
          (e) to pay or discharge taxes or Liens (other than taxes not required
to be discharged pursuant to the Credit Agreement and Liens permitted under this
Agreement or the Credit Agreement) levied or placed upon or threatened against
the Collateral, the legality or validity thereof and the amounts necessary to
discharge the same to be determined by Secured Party in its sole discretion, any
such payments made by Secured Party to become obligations of such Grantor to
Secured Party, due and payable immediately without demand;
          (f) upon the occurrence and during the continuance of an Event of
Default, to sign and endorse any invoices, freight or express bills, bills of
lading, storage or warehouse receipts, drafts against debtors, assignments,
verifications and notices in connection with Accounts and other documents
relating to the Collateral; and
          (g) upon the occurrence and during the continuance of an Event of
Default, generally to sell, transfer, pledge, make any agreement with respect to
or otherwise deal with any of the Collateral as fully and completely as though
Secured Party were the absolute owner thereof for all purposes, and to do, at
Secured Party’s option and Grantors’ expense, at any time or from time to time,
all acts and things that Secured Party deems necessary to protect, preserve or
realize upon the Collateral and Secured Party’s security interest therein in
order to effect the intent of this Agreement, all as fully and effectively as
such Grantor might do.
SECTION 13. Secured Party May Perform.
          If any Grantor fails to perform any agreement contained herein,
Secured Party may itself perform, or cause performance of, such agreement, and
the expenses of Secured Party incurred in connection therewith shall be payable
by Grantors under Section 18(b) hereof.
SECTION 14. Standard of Care.
          The powers conferred on Secured Party hereunder are solely to protect
its interest in the Collateral and shall not impose any duty upon it to exercise
any such powers. Except for the exercise of reasonable care in the custody of
any Collateral in its possession and the accounting for moneys actually received
by it hereunder, Secured Party shall have no duty as to any Collateral or as to
the taking of any necessary steps to preserve rights against prior parties or
any other rights pertaining to any Collateral. Secured Party shall be deemed to
have exercised reasonable care in the custody and preservation of Collateral in
its possession if such Collateral is accorded treatment substantially equal to
that which Secured Party accords its own property.
SECTION 15. Remedies.
          (a) Generally. If any Event of Default shall have occurred and be
continuing, Secured Party may, subject to Section 20 hereof, exercise in respect
of the Collateral, in addition to all other rights and remedies provided for
herein or otherwise available to it, all the rights and

15



--------------------------------------------------------------------------------



 



remedies of a secured party on default under the UCC (whether or not the UCC
applies to the affected Collateral), and also may (i) require each Grantor to,
and each Grantor hereby agrees that it will at its expense and upon request of
Secured Party forthwith, assemble all or part of the Collateral as directed by
Secured Party and make it available to Secured Party at a place to be designated
by Secured Party that is reasonably convenient to both parties, (ii) enter onto
the property where any Collateral is located and take possession thereof with or
without judicial process, (iii) prior to the disposition of the Collateral,
store, process, repair or recondition the Collateral or otherwise prepare the
Collateral for disposition in any manner to the extent Secured Party deems
appropriate, (iv) take possession of any Grantor’s premises or place custodians
in exclusive control thereof, remain on such premises and use the same and any
of such Grantor’s equipment for the purpose of completing any work in process,
taking any actions described in the preceding clause (iii) and collecting any
Secured Obligation, (v) without notice except as specified below, sell the
Collateral or any part thereof in one or more parcels at public or private sale,
at any of Secured Party’s offices or elsewhere, for cash, on credit or for
future delivery, at such time or times and at such price or prices and upon such
other terms as Secured Party may deem commercially reasonable, (vi) exercise
dominion and control over and refuse to permit further withdrawals from any
Deposit Account maintained with Secured Party or any Lender and provide
instructions directing the disposition of funds in Deposit Accounts not
maintained with Secured Party or any Lender and (vii) provide entitlement orders
with respect to Security Entitlements and other Investment Property constituting
a part of the Collateral and, without notice to any Grantor, transfer to or
register in the name of Secured Party or any of its nominees any or all of the
Securities Collateral. Secured Party or any Lender, Hedge Bank or Cash
Management Bank may be the purchaser of any or all of the Collateral at any such
sale and Secured Party, as agent for and representative of Lenders, Hedge Banks
and Cash Management Banks (but not any Lender, Hedge Bank or Cash Management
Bank in its individual capacity unless Requisite Obligees shall otherwise agree
in writing), shall be entitled, for the purpose of bidding and making settlement
or payment of the purchase price for all or any portion of the Collateral sold
at any such public sale, to use and apply any of the Secured Obligations as a
credit on account of the purchase price for any Collateral payable by Secured
Party at such sale. Each purchaser at any such sale shall hold the property sold
absolutely free from any claim or right on the part of any Grantor, and each
Grantor hereby waives (to the extent permitted by applicable law) all rights of
redemption, stay and/or appraisal which it now has or may at any time in the
future have under any rule of law or statute now existing or hereafter enacted.
Each Grantor agrees that, to the extent notice of sale shall be required by law,
at least ten days’ notice to such Grantor of the time and place of any public
sale or the time after which any private sale is to be made shall constitute
reasonable notification. Secured Party shall not be obligated to make any sale
of Collateral regardless of notice of sale having been given. Secured Party may
adjourn any public or private sale from time to time by announcement at the time
and place fixed therefor, and such sale may, without further notice, be made at
the time and place to which it was so adjourned. Each Grantor hereby waives any
claims against Secured Party arising by reason of the fact that the price at
which any Collateral may have been sold at such a private sale was less than the
price which might have been obtained at a public sale, even if Secured Party
accepts the first offer received and does not offer such Collateral to more than
one offeree. If the proceeds of any sale or other disposition of the Collateral
are insufficient to pay all the Secured Obligations, Grantors shall be jointly
and severally liable for the deficiency and the fees of any attorneys employed
by Secured Party to collect such deficiency. Each Grantor further agrees

16



--------------------------------------------------------------------------------



 



that a breach of any of the covenants contained in this Section 15 will cause
irreparable injury to Secured Party, that Secured Party has no adequate remedy
at law in respect of such breach and, as a consequence, that each and every
covenant contained in this Section shall be specifically enforceable against
such Grantor, and each Grantor hereby waives and agrees not to assert any
defenses against an action for specific performance of such covenants except for
a defense that no default has occurred giving rise to the Secured Obligations
becoming due and payable prior to their stated maturities.
          (b) Securities Collateral. Each Grantor recognizes that, by reason of
certain prohibitions contained in the Securities Act and applicable state
securities laws, Secured Party may be compelled, with respect to any sale of all
or any part of the Securities Collateral conducted without prior registration or
qualification of such Securities Collateral under the Securities Act and/or such
state securities laws, to limit purchasers to those who will agree, among other
things, to acquire the Securities Collateral for their own account, for
investment and not with a view to the distribution or resale thereof. Each
Grantor acknowledges that any such private placement may be at prices and on
terms less favorable than those obtainable through a sale without such
restrictions (including an offering made pursuant to a registration statement
under the Securities Act) and, notwithstanding such circumstances, each Grantor
agrees that any such private placement shall not be deemed, in and of itself, to
be commercially unreasonable and that Secured Party shall have no obligation to
delay the sale of any Securities Collateral for the period of time necessary to
permit the issuer thereof to register it for a form of sale requiring
registration under the Securities Act or under applicable state securities laws,
even if such issuer would, or should, agree to so register it. If Secured Party
determines to exercise its right to sell any or all of the Securities
Collateral, upon written request, each Grantor shall and shall cause each issuer
of any Securities Collateral to be sold hereunder from time to time to furnish
to Secured Party all such information as Secured Party may request in order to
determine the amount of Securities Collateral which may be sold by Secured Party
in exempt transactions under the Securities Act and the rules and regulations of
the Securities and Exchange Commission thereunder, as the same are from time to
time in effect.
          (c) Collateral Account. If an Event of Default has occurred and is
continuing, any amounts on deposit in the Collateral Account, except for funds
deposited in the Collateral Account as described in the next sentence, shall be
held by Agent and applied as Obligations become due. If, in accordance with
Article VIII of the Credit Agreement, Borrower is required to pay to Secured
Party an amount (the “Aggregate Available Amount”) equal to the maximum amount
that may at any time be drawn under all Letters of Credit then outstanding under
the Credit Agreement, Borrower shall deliver funds in such an amount for deposit
in the Collateral Account. Following such deposit in the Collateral Account,
(i) upon any drawing under any outstanding Letter of Credit, Secured Party shall
apply any amount in the Collateral Account to reimburse the L/C Issuer for the
amount of such drawing and (ii) in the event of cancellation or expiration of
any Letter of Credit, or in the event of any reduction in the maximum available
amount under any Letter of Credit, Secured Party shall apply the amount then on
deposit in the Collateral Account in excess of the Aggregate Available Amount
(calculated giving effect to such cancellation, expiration or reduction) as
provided in Section 17.
SECTION 16. Additional Remedies for Intellectual Property Collateral.

17



--------------------------------------------------------------------------------



 



          (a) Anything contained herein to the contrary notwithstanding, upon
the occurrence and during the continuation of an Event of Default, (i) Secured
Party shall have the right (but not the obligation) to bring suit, in the name
of any Grantor, Secured Party or otherwise, to enforce any Intellectual Property
Collateral, in which event each Grantor shall, at the request of Secured Party,
do any and all lawful acts and execute any and all documents required by Secured
Party in aid of such enforcement and each Grantor shall promptly, upon demand,
reimburse and indemnify Secured Party as provided in subsections 10.4 and 10.5
of the Credit Agreement and Section 18 hereof, as applicable, in connection with
the exercise of its rights under this Section 16, and, to the extent that
Secured Party shall elect not to bring suit to enforce any Intellectual Property
Collateral as provided in this Section, each Grantor agrees to use all
reasonable measures, whether by action, suit, proceeding or otherwise, to
prevent the infringement of any of the material Intellectual Property Collateral
by others and for that purpose agrees to use its commercially reasonable
judgment in maintaining any action, suit or proceeding against any Person so
infringing reasonably necessary to prevent such infringement; (ii) upon written
demand from Secured Party, each Grantor shall execute and deliver to Secured
Party an assignment or assignments of the Intellectual Property Collateral and
such other documents as are necessary or appropriate to carry out the intent and
purposes of this Agreement; (iii) each Grantor agrees that such an assignment
and/or recording shall be applied to reduce the Secured Obligations outstanding
only to the extent that Secured Party (or any Lender) receives cash proceeds in
respect of the sale of, or other realization upon, the Intellectual Property
Collateral; and (iv) within five Business Days after written notice from Secured
Party, each Grantor shall make available to Secured Party, to the extent within
such Grantor’s power and authority, such personnel in such Grantor’s employ as
Secured Party may reasonably designate, by name, title or job responsibility, to
permit such Grantor to continue, directly or indirectly, to produce, advertise
and sell the products and services sold or delivered by such Grantor under or in
connection with the Trademarks, Trademark Registrations and Trademark Rights,
such persons to be available to perform their prior functions on Secured Party’s
behalf and to be compensated by Secured Party at such Grantor’s expense on a per
diem, pro-rata basis consistent with the salary and benefit structure applicable
to each as of the date of such Event of Default.
          (b) If (i) an Event of Default shall have occurred and, by reason of
cure, waiver, modification, amendment or otherwise, no longer be continuing,
(ii) no other Event of Default shall have occurred and be continuing, (iii) an
assignment to Secured Party of any rights, title and interests in and to the
Intellectual Property Collateral shall have been previously made, and (iv) the
Secured Obligations shall not have become immediately due and payable, upon the
written request of any Grantor, Secured Party shall promptly execute and deliver
to such Grantor such assignments as may be necessary to reassign to such Grantor
any such rights, title and interests as may have been assigned to Secured Party
as aforesaid, subject to any disposition thereof that may have been made by
Secured Party; provided, after giving effect to such reassignment, Secured
Party’s security interest granted pursuant hereto, as well as all other rights
and remedies of Secured Party granted hereunder, shall continue to be in full
force and effect; and provided further, the rights, title and interests so
reassigned shall be free and clear of all Liens other than Liens (if any)
encumbering such rights, title and interest at the time of their assignment to
Secured Party and Liens permitted under Section 7.1 of the Credit Agreement.
SECTION 17. Application of Proceeds.

18



--------------------------------------------------------------------------------



 



          Except as expressly provided elsewhere in this Agreement, all proceeds
received by Secured Party in respect of any sale of, collection from, or other
realization upon all or any part of the Collateral shall be applied as provided
in Section 8.3 of the Credit Agreement.
SECTION 18. Indemnity and Expenses.
          (a) Grantors jointly and severally agree to indemnify Secured Party,
each Lender, each Hedge Bank and each Cash Management Bank from and against any
and all claims, losses and liabilities in any way relating to, growing out of or
resulting from this Agreement and the transactions contemplated hereby
(including, without limitation, enforcement of this Agreement), except to the
extent such claims, losses or liabilities result from Secured Party’s or such
Lender’s, Hedge Bank’s or Cash Management Bank’s gross negligence or willful
misconduct as finally determined by a court of competent jurisdiction.
          (b) Grantors jointly and severally agree to pay to Secured Party upon
demand the amount of any and all costs and expenses in accordance with
subsection 10.4 of the Credit Agreement.
          (c) The obligations of Grantors in this Section 18 shall (i) survive
the termination of this Agreement and the discharge of Grantors’ other
obligations under this Agreement, the Secured Hedge Agreements, the Secured Cash
Management Agreements, the Credit Agreement and the other Loan Documents and
(ii), as to any Grantor that is a party to a Subsidiary Guaranty, be subject to
the provisions of Section 1(b) thereof.
SECTION 19. Continuing Security Interest; Transfer of Loans; Termination and
Release.
          (a) This Agreement shall create a continuing security interest in the
Collateral and shall (i) remain in full force and effect until the payment in
full of the Secured Obligations, the cancellation or termination of the
Commitments and the cancellation or expiration of all outstanding Letters of
Credit (or the securing of reimbursement Obligations in respect thereof with
cash collateral or letters of credit in a manner satisfactory to Secured Party),
(ii) be binding upon Grantors and their respective successors and assigns, and
(iii) inure, together with the rights and remedies of Secured Party hereunder,
to the benefit of Secured Party and its successors, transferees and assigns.
Without limiting the generality of the foregoing clause (iii), (A) but subject
to the provisions of subsection 10.6 of the Credit Agreement, any Lender may
assign or otherwise transfer any Loans held by it to any other Person, and such
other Person shall thereupon become vested with all the benefits in respect
thereof granted to Lenders herein or otherwise, (B) any Hedge Bank may assign or
otherwise transfer any Secured Hedge Agreement to which it is a party to any
other Person in accordance with the terms of such Secured Hedge Agreement, and
such other Person shall thereupon become vested with all the benefits in respect
thereof granted to Hedge Banks herein or otherwise and (C) any Cash Management
Bank may assign or otherwise transfer any Secured Cash Management Agreement to
which it is a party to any other Person in accordance with the terms of such
Secured Cash Management Agreement, and such other Person shall thereupon become
vested with all the benefits in respect thereof granted to Cash Management Banks
herein or otherwise.

19



--------------------------------------------------------------------------------



 



          (b) Upon the payment in full of all Secured Obligations, the
cancellation or termination of the Commitments and the cancellation or
expiration of all outstanding Letters of Credit (or the securing of
reimbursement Obligations in respect thereof with cash collateral or letters of
credit in a manner satisfactory to Secured Party), the security interest granted
hereby (other than with respect to any cash collateral in respect of Letters of
Credit) shall terminate and all rights to the Collateral shall revert to the
applicable Grantors. Upon any such termination Secured Party will, at Grantors’
expense, execute and deliver to Grantors such documents as Grantors shall
reasonably request to evidence such termination. In addition, upon the proposed
sale or other disposition of any Collateral by a Grantor in accordance with the
Credit Agreement for which such Grantor desires a security interest release from
Secured Party, such a release may be obtained pursuant to the provisions of
subsection 9.10 of the Credit Agreement.
SECTION 20. Secured Party as Agent.
          (a) Secured Party has been appointed to act as Secured Party hereunder
by Lenders and, by their acceptance of the benefits hereof, Hedge Banks and Cash
Management Banks. Secured Party shall be obligated, and shall have the right
hereunder, to make demands, to give notices, to exercise or refrain from
exercising any rights, and to take or refrain from taking any action (including,
without limitation, the release or substitution of Collateral), solely in
accordance with this Agreement and the Credit Agreement; provided that Secured
Party shall exercise, or refrain from exercising, any remedies provided for in
Section 15 hereof in accordance with the instructions of Requisite Obligees. In
furtherance of the foregoing provisions of this Section 20(a), each Hedge Bank
and each Cash Management Bank, by its acceptance of the benefits hereof, agrees
that it shall have no right individually to realize upon any of the Collateral
hereunder, it being understood and agreed by such Hedge Bank that all rights and
remedies hereunder may be exercised solely by Secured Party for the benefit of
Lenders, Hedge Banks and Cash Management Banks in accordance with the terms of
this Section 20(a).
          (b) Secured Party shall at all times be the same Person that is Agent
under the Credit Agreement. Written notice of resignation by Agent pursuant to
subsection 9.6 of the Credit Agreement shall also constitute notice of
resignation as Secured Party under this Agreement; and appointment of a
successor Agent pursuant to subsection 9.6 of the Credit Agreement shall also
constitute appointment of a successor Secured Party under this Agreement. Upon
the acceptance of any appointment as Agent under subsection 9.6 of the Credit
Agreement by a successor Agent, that successor Agent shall thereupon succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Secured Party under this Agreement, and the retiring Secured Party
under this Agreement shall promptly (i) transfer to such successor Secured Party
all sums, securities and other items of Collateral held hereunder, together with
all records and other documents necessary or appropriate in connection with the
performance of the duties of the successor Secured Party under this Agreement,
and (ii) execute (if necessary) and deliver to such successor Secured Party such
amendments to financing statements, and take such other actions, as may be
necessary or appropriate in connection with the assignment to such successor
Secured Party of the security interests created hereunder, whereupon such
retiring Secured Party shall be discharged from its duties and obligations under
this Agreement. After any retiring Agent’s resignation hereunder as Secured
Party, the provisions of this Agreement

20



--------------------------------------------------------------------------------



 



shall inure to its benefit as to any actions taken or omitted to be taken by it
under this Agreement while it was Secured Party hereunder.
          (c) Secured Party shall not be deemed to have any duty whatsoever with
respect to any Hedge Bank or any Cash Management Bank until it shall have
received written notice in form and substance satisfactory to Secured Party from
a Grantor or the Hedge Bank or the Cash Management Bank as to the existence and
terms of the applicable Secured Hedge Agreement or Secured Cash Management
Agreement.
SECTION 21. Additional Grantors.
          The initial Grantors hereunder shall be Borrower and such of the
Subsidiaries of Borrower as are signatories hereto on the date hereof. From time
to time subsequent to the date hereof, additional Subsidiaries of Borrower may
become Additional Grantors, by executing a Counterpart. Upon delivery of any
such Counterpart to Secured Party, notice of which is hereby waived by Grantors,
each such Additional Grantor shall be a Grantor and shall be as fully a party
hereto as if such Additional Grantor were an original signatory hereto. Each
Grantor expressly agrees that its obligations arising hereunder shall not be
affected or diminished by the addition or release of any other Grantor
hereunder, nor by any election of Secured Party not to cause any Subsidiary of
Borrower to become an Additional Grantor hereunder. This Agreement shall be
fully effective as to any Grantor that is or becomes a party hereto regardless
of whether any other Person becomes or fails to become or ceases to be a Grantor
hereunder.
SECTION 22. Amendments; Etc.
          No amendment, modification, termination or waiver of any provision of
this Agreement, and no consent to any departure by any Grantor therefrom, shall
in any event be effective unless the same shall be in writing and signed by
Secured Party and, in the case of any such amendment or modification, by
Grantors; provided this Agreement may be modified by the execution of a
Counterpart by an Additional Grantor in accordance with Section 21 hereof and
Grantors hereby waive any requirement of notice of or consent to any such
amendment. Any such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which it was given.
SECTION 23. Notices.
          Any notice or other communication herein required or permitted to be
given shall be in writing and may be personally served or sent by telefacsimile
or United States mail or courier service and shall be deemed to have been given
when delivered in person or by courier service, upon receipt of telefacsimile,
or three Business Days after depositing it in the United States mail, certified
or registered, with postage prepaid and properly addressed; provided that
notices to Secured Party shall not be effective until received. For the purposes
hereof, the address of each party hereto shall be as provided in subsection 10.2
of the Credit Agreement or as set forth under such party’s name on the signature
pages hereof or such other address as shall be designated by such party in a
written notice delivered to the other parties hereto.
SECTION 24. Failure or Indulgence Not Waiver; Remedies Cumulative.

21



--------------------------------------------------------------------------------



 



          No failure or delay on the part of Secured Party in the exercise of
any power, right or privilege hereunder shall impair such power, right or
privilege or be construed to be a waiver of any default or acquiescence therein,
nor shall any single or partial exercise of any such power, right or privilege
preclude any other or further exercise thereof or of any other power, right or
privilege. All rights and remedies existing under this Agreement are cumulative
to, and not exclusive of, any rights or remedies otherwise available.
SECTION 25. Severability.
          In case any provision in or obligation under this Agreement shall be
invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions or obligations, or of such
provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby.
SECTION 26. Headings.
          Section and subsection headings in this Agreement are included herein
for convenience of reference only and shall not constitute a part of this
Agreement for any other purpose or be given any substantive effect.
SECTION 27. Governing Law; Rules of Construction.
          THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH,
THE INTERNAL LAWS OF THE STATE OF CALIFORNIA (INCLUDING, WITHOUT LIMITATION,
SECTION 1646.5 OF THE CIVIL CODE OF THE STATE OF CALIFORNIA), WITHOUT REGARD TO
CONFLICTS OF LAWS PRINCIPLES, EXCEPT TO THE EXTENT THAT THE UCC PROVIDES THAT
THE PERFECTION OF THE SECURITY INTEREST HEREUNDER, OR REMEDIES HEREUNDER, IN
RESPECT OF ANY PARTICULAR COLLATERAL ARE GOVERNED BY THE LAWS OF A JURISDICTION
OTHER THAN THE STATE OF CALIFORNIA, IN WHICH CASE THE LAWS OF SUCH JURISDICTION
SHALL GOVERN WITH RESPECT TO THE PERFECTION OF THE SECURITY INTEREST IN, OR THE
REMEDIES WITH RESPECT TO, SUCH PARTICULAR COLLATERAL. The rules of construction
set forth in subsection 1.2 of the Credit Agreement shall be applicable to this
Agreement mutatis mutandis.
SECTION 28. Consent to Jurisdiction and Service of Process.
          ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY GRANTOR ARISING OUT OF OR
RELATING TO THIS AGREEMENT, OR ANY OBLIGATIONS HEREUNDER, MAY BE BROUGHT IN ANY
STATE OR FEDERAL COURT OF COMPETENT JURISDICTION IN THE STATE OF CALIFORNIA. BY
EXECUTING AND DELIVERING THIS AGREEMENT, EACH GRANTOR, FOR ITSELF AND IN
CONNECTION WITH ITS PROPERTIES, IRREVOCABLY (I) ACCEPTS GENERALLY AND
UNCONDITIONALLY THE NONEXCLUSIVE JURISDICTION AND VENUE OF SUCH COURTS;
(II) WAIVES ANY DEFENSE OF FORUM NON CONVENIENS;

22



--------------------------------------------------------------------------------



 



(III) AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN ANY SUCH
COURT MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO
SUCH GRANTOR AT ITS ADDRESS PROVIDED IN ACCORDANCE WITH SECTION 23 HEREOF;
(IV) AGREES THAT SERVICE AS PROVIDED IN CLAUSE (III) ABOVE IS SUFFICIENT TO
CONFER PERSONAL JURISDICTION OVER SUCH GRANTOR IN ANY SUCH PROCEEDING IN ANY
SUCH COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY
RESPECT; (V) AGREES THAT SECURED PARTY RETAINS THE RIGHT TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY LAW OR TO BRING PROCEEDINGS AGAINST SUCH GRANTOR IN
THE COURTS OF ANY OTHER JURISDICTION; AND (VI) AGREES THAT THE PROVISIONS OF
THIS SECTION 28 RELATING TO JURISDICTION AND VENUE SHALL BE BINDING AND
ENFORCEABLE TO THE FULLEST EXTENT PERMISSIBLE UNDER CALIFORNIA CODE OF CIVIL
PROCEDURE SECTION 410.40 OR OTHERWISE.
SECTION 29. Waiver of Jury Trial.
          GRANTORS AND SECURED PARTY HEREBY AGREE TO WAIVE THEIR RESPECTIVE
RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT
OF THIS AGREEMENT. THE SCOPE OF THIS WAIVER IS INTENDED TO BE ALL ENCOMPASSING
OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE
SUBJECT MATTER OF THIS TRANSACTION, INCLUDING, WITHOUT LIMITATION, CONTRACT
CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW AND
STATUTORY CLAIMS. EACH GRANTOR AND SECURED PARTY ACKNOWLEDGE THAT THIS WAIVER IS
A MATERIAL INDUCEMENT FOR GRANTORS AND SECURED PARTY TO ENTER INTO A BUSINESS
RELATIONSHIP, THAT GRANTORS AND SECURED PARTY HAVE ALREADY RELIED ON THIS WAIVER
IN ENTERING INTO THIS AGREEMENT AND THAT EACH WILL CONTINUE TO RELY ON THIS
WAIVER IN THEIR RELATED FUTURE DEALINGS. EACH GRANTOR AND SECURED PARTY FURTHER
WARRANT AND REPRESENT THAT EACH HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL,
AND THAT EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY
NOT BE MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN
WAIVER SPECIFICALLY REFERRING TO THIS SECTION 29 AND EXECUTED BY EACH OF THE
PARTIES HERETO), AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT. In the event of
litigation, this Agreement may be filed as a written consent to a trial by the
court.
SECTION 30. Counterparts.
          This Agreement may be executed in one or more counterparts and by
different parties hereto in separate counterparts, each of which when so
executed and delivered shall be ) deemed an original, but all such counterparts
together shall constitute but one and the same

23



--------------------------------------------------------------------------------



 



instrument; signature pages may be detached from multiple separate counterparts
and attached to a single counterpart so that all signature pages are physically
attached to the same document.
SECTION 31. Definitions.
          (a) Each capitalized term utilized in this Agreement that is not
defined in the Credit Agreement or in this Agreement, but that is defined in the
UCC, including the categories of Collateral listed in Section 1 hereof, shall
have the meaning set forth in Divisions 1, 8 or 9 of the UCC.
          (b) In addition, the following terms used in this Agreement shall have
the following meanings:
     “Additional Grantor” means a Subsidiary of Borrower that becomes a party
hereto after the date hereof as an additional Grantor by executing a
Counterpart.
     “Beneficiary” means Agent, each Lender, each Hedge Bank and each Cash
Management Bank.
     “Cash Management Bank” means any Person that, at the time it enters into a
Cash Management Agreement, is a Lender or an Affiliate of a Lender, in its
capacity as a party to such Cash Management Agreement.
     “Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.
     “Collateral” has the meaning set forth in Section 1 hereof.
     “Collateral Account” means the “Quidel Corporation Collateral Account”
established pursuant to Section 11.
     “Copyright Registrations” means all copyright registrations issued to any
Grantor and applications for copyright registration that have been or may
hereafter be issued to, or applied for thereon by, any Grantor in the United
States and any state thereof and in foreign countries (including, without
limitation, the registrations set forth on Schedule 10 annexed hereto, as the
same may be amended pursuant hereto from time to time).
     “Copyright Rights” means all common law and other rights in and to the
Copyrights in the United States and any state thereof and in foreign countries
including all copyright licenses (but with respect to such copyright licenses,
only to the extent permitted by such licensing arrangements), the right (but not
the obligation) to renew and extend Copyright Registrations and any such rights
and to register works protectable by copyright and the right (but not the
obligation) to sue in the name of any Grantor or in the name of Secured Party or
Lenders for past, present and future infringements of the Copyrights and any
such rights.
     “Copyrights” means all items under copyright in various published and
unpublished works of authorship including, without limitation, computer
programs, computer data bases,

24



--------------------------------------------------------------------------------



 



other computer software layouts, trade dress, drawings, designs, writings, and
formulas (including, without limitation, the works set forth on Schedule 10
annexed hereto, as the same may be amended pursuant hereto from time to time).
     “Counterpart” means a counterpart to this Agreement entered into by a
Subsidiary of Borrower pursuant to Section 21 hereof.
     “Credit Agreement” has the meaning set forth in the Preliminary Statements
of this Agreement.
     “Equity Interests” means all shares of stock, partnership interests,
interests in Joint Ventures, limited liability company interests and all other
equity interests in a Person, whether such stock or interests are classified as
Investment Property or General Intangibles under the UCC.
     “Event of Default” means any Event of Default as defined in the Credit
Agreement or, after payment in full of all Obligations under the Credit
Agreement and the other Loan Documents, the cancellation or expiration of all
Letters of Credit and the termination of the Commitments, the occurrence of an
Early Termination Date (as defined in a Master Agreement in the form prepared by
the International Swap and Derivatives Association, Inc. or a similar event
under any similar swap agreement) under any Secured Hedge Agreement or the
occurrence of a default under a Cash Management Agreement.
     “Grant” means a Grant of Trademark Security Interest, substantially in the
form of Exhibit I annexed hereto, and a Grant of Patent Security Interest,
substantially in the form of Exhibit II annexed hereto, and a Grant of Copyright
Security Interest, substantially in the form of Exhibit III annexed hereto.
     “Hedge Bank” means any Person that, at the time it enters into a Swap
Contract permitted under Article VII of the Credit Agreement, is a Lender or an
Affiliate of a Lender, in its capacity as a party to such Swap Contract.
     “Intellectual Property Collateral” means, with respect to any Grantor all
right, title and interest (including rights acquired pursuant to a license or
otherwise but only to the extent permitted by agreements governing such license
or other use) in and to all
          (a) Copyrights, Copyright Registrations and Copyright Rights,
including, without limitation, each of the Copyrights, rights, titles and
interests in and to the Copyrights, all derivative works and other works
protectable by copyright, which are presently, or in the future may be, owned,
created (as a work for hire for the benefit of such Grantor), authored (as a
work for hire for the benefit of such Grantor), or acquired by such Grantor, in
whole or in part, and all Copyright Rights with respect thereto and all
Copyright Registrations therefor, heretofore or hereafter granted or applied
for, and all renewals and extensions thereof, throughout the world;
          (b) Patents;
          (c) Trademarks, Trademark Registrations, the Trademark Rights and
goodwill of such Grantor’s business symbolized by the Trademarks and associated
therewith;

25



--------------------------------------------------------------------------------



 



          (d) all trade secrets, trade secret rights, know-how, customer lists,
processes of production, ideas, confidential business information, techniques,
processes, formulas, and all other proprietary information; and
          (e) all proceeds thereof (such as, by way of example and not by
limitation, license royalties and proceeds of infringement suits).
     “IP Supplement” means an IP Supplement, substantially in the form of
Exhibit V annexed hereto.
     “Patents” means all patents and patent applications and rights and
interests in patents and patent applications under any domestic or foreign law
that are presently, or in the future may be, owned or held by a Grantor and all
patents and patent applications and rights, title and interests in patents and
patent applications under any domestic or foreign law that are presently, or in
the future may be, owned by such Grantor in whole or in part (including, without
limitation, the patents and patent applications set forth on Schedule 9 annexed
hereto), all rights (but not obligations) corresponding thereto to sue for past,
present and future infringements and all re-issues, divisions, continuations,
renewals, extensions and continuations-in-part thereof.
     “Pledged Debt” means the Indebtedness from time to time owed to a Grantor,
including the Indebtedness set forth on Schedule 7 annexed hereto and issued by
the obligors named therein, the Instruments and certificates evidencing such
Indebtedness and all interest, cash or other property received, receivable or
otherwise distributed in respect of or exchanged therefor.
     “Pledged Equity” means all Equity Interests now or hereafter owned by a
Grantor, including all securities convertible into, and rights, warrants,
options and other rights to purchase or otherwise acquire, any of the foregoing,
including those owned on the date hereof and set forth on Schedule 6 annexed
hereto, the certificates or other instruments representing any of the foregoing
and any interest of such Grantor in the entries on the books of any securities
intermediary pertaining thereto and all distributions, dividends and other
property received, receivable or otherwise distributed in respect of or
exchanged therefor but excluding any Equity Interests that would be excluded
from the Collateral on the basis of clause (a) of the last paragraph of
Section 1 hereof.
     “Pledged Subsidiary Debt” means Pledged Debt owed to a Grantor by any
obligor that is, or becomes, a direct or indirect Subsidiary of such Grantor, of
which such Grantor is a direct or indirect Subsidiary or that controls, is
controlled by or under common control with such Grantor.
     “Pledged Subsidiary Equity” means Pledged Equity in a Person that is, or
becomes a direct Subsidiary of a Grantor.
     “Pledge Supplement” means a Pledge Supplement, in substantially the form of
Exhibit IV annexed hereto, in respect of the additional Pledged Equity or
Pledged Debt pledged pursuant to this Agreement.
     “Requisite Obligees” means either (i) Required Lenders or (ii), after
payment in full of all Obligations under the Credit Agreement and the other Loan
Documents, the cancellation or

26



--------------------------------------------------------------------------------



 



expiration of all Letters of Credit and the termination of the Commitments, the
holders of a majority of the aggregate amount then due and payable (exclusive of
expenses and similar payments but including, with respect to Secured Hedge
Agreements, any early termination payments then due) under the Secured Hedge
Agreements and Secured Cash Management Agreements.
     “Secured Cash Management Agreement” means any Cash Management Agreement
that is entered into by and between any Loan Party and any Cash Management Bank.
     “Secured Hedge Agreement” means any Swap Contract permitted under
Article VII of the Credit Agreement that is entered into by and between any Loan
Party and any Hedge Bank.
     “Secured Obligations” has the meaning set forth in Section 2 hereof.
     “Securities Collateral” means, with respect to any Grantor, the Pledged
Equity, the Pledged Debt and any other Investment Property in which such Grantor
has an interest.
     “Trademark Registrations” means all registrations that have been or may
hereafter be issued or applied for thereon in the United States and any state
thereof and in foreign countries (including, without limitation, the
registrations and applications set forth on Schedule 8 annexed hereto).
     “Trademark Rights” means all common law and other rights (but in no event
any of the obligations) in and to the Trademarks in the United States and any
state thereof and in foreign countries.
     “Trademarks” means all trademarks, service marks, designs, logos, indicia,
tradenames, trade dress, corporate names, company names, business names,
fictitious business names, trade styles and/or other source and/or business
identifiers and applications pertaining thereto, owned by a Grantor, or
hereafter adopted and used, in its business (including, without limitation, the
trademarks specifically set forth on Schedule 8 annexed hereto).
     “UCC” means the Uniform Commercial Code, as it exists on the date of this
Agreement or as it may hereafter be amended, in the State of California.

27



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Grantors and Secured Party have caused this Agreement
to be duly executed and delivered by their respective officers thereunto duly
authorized as of the date first written above.

            QUIDEL CORPORATION
      By:   /s/ Caren Mason         Name:   CAREN MASON        Title:  
PRESIDENT/CEO        PACIFIC BIOTECH, INC.
      By:   /s/ Caren Mason         Name:   CAREN MASON        Title:  
PRESIDENT/CEO        METRA BIOSYSTEMS, INC.
      By:   /s/ Caren Mason         Name:   CAREN MASON        Title:  
PRESIDENT/CEO        OSTEO SCIENCES CORPORATION
      By:   /s/ Caren Mason         Name:   CAREN MASON        Title:  
PRESIDENT/CEO        LITMUS CONCEPTS, INC.
      By:   /s/ Caren Mason         Name:   CAREN MASON        Title:  
PRESIDENT/CEO     

S-1



--------------------------------------------------------------------------------



 



Notice Address for each Grantor:
10165 McKellar Court
San Diego, CA 92121
Attention: Chief Financial Officer
Telephone: (858) 552-1100
Facsimile: (858) 646-8028
Electronic Mail: jradak@quidel.com
with a copy to:
10165 McKellar Court
San Diego, CA 92121
Attention: Legal Department
Telephone: (858) 552-1100
Facsimile: (858) 646-8028
Electronic Mail: rbujarski@quidel.com

S-2



--------------------------------------------------------------------------------



 



            BANK OF AMERICA, N.A.
as Agent and Secured Party
      By:   /s/ Tiffany Shin         Name:   Tiffany Shin        Title:  
Assistant Vice President        Notice Address:

Bank of America, N.A.
Agency Management
Global Product Solutions
WA1-501-17-32
800 Fifth Avenue, Floor 17
Seattle WA 98104
Attn: Tiffany Shin, Assistant Vice President
Telephone: 206-358-0078
Telecopier: 415-343-0561
Electronic Mail: tiffany.shin@bankofamerica.com  



S-3



--------------------------------------------------------------------------------



 



EXHIBIT I TO
SECURITY AGREEMENT
FORM OF GRANT OF TRADEMARK SECURITY INTEREST
          WHEREAS, [NAME OF GRANTOR], a                      corporation
(“Grantor”), owns and uses in its business, and will in the future adopt and so
use, various intangible assets, including the Trademark Collateral (as defined
below); and
          WHEREAS, Quidel Corporation, a Delaware corporation (“Borrower”), has
entered into a Credit Agreement dated as of October 8, 2008 (as amended,
restated, extended, supplemented or otherwise modified in writing from time to
time, being the “Credit Agreement”) with the financial institutions named
therein (collectively, together with their respective successors and assigns
party to the Credit Agreement from time to time, the “Lenders”), U.S. Bank N.A.,
as Syndication Agent, and Bank of America, N.A., as Agent for the Lenders (in
such capacity, “Secured Party”) pursuant to which Lenders have made certain
commitments, subject to the terms and conditions set forth in the Credit
Agreement, to extend certain credit facilities to Borrower; and
          WHEREAS, any Loan Party (as defined in the Credit Agreement) may from
time to time enter, or may from time to time have entered, into one or more swap
agreements (collectively, the “Secured Hedge Agreements”) with one or more
Persons that are Lenders or Affiliates of Lenders at the time such Secured Hedge
Agreements are entered into (in such capacity, collectively, “Hedge Banks”);
          WHEREAS, any Loan Party (as defined in the Credit Agreement) may from
time to time enter, or may from time to time have entered, into one or more cash
management agreement (collectively, the “Secured Cash Management Agreements”)
with one or more Persons that are Lenders or Affiliates of Lenders at the time
such Secured Cash Management Agreements are entered into (in such capacity,
collectively, “Cash Management Banks”); and
          [Insert if Grantor is a Subsidiary:] [WHEREAS, Grantor has executed
and delivered that certain Subsidiary Guaranty dated as of October 8, 2008 (said
Subsidiary Guaranty, as it may heretofore have been and as it may hereafter be
further amended, restated, supplemented or otherwise modified from time to time,
being the “Guaranty”) in favor of Secured Party for the benefit of Lenders, any
Hedge Banks and any Cash Management Banks, pursuant to which Grantor has
guarantied the prompt payment and performance when due of all obligations of
Borrower under the Credit Agreement and the other Loan Documents (as defined in
the Credit Agreement) and all obligations of Loan Parties (as defined in the
Credit Agreement) under the Secured Hedge Agreements and the Secured Cash
Management Agreements, including, without limitation, the obligation of Loan
Parties to make payments under the Secured Hedge Agreements in the event of
early termination thereof; and]
          WHEREAS, pursuant to the terms of a Security Agreement dated as of
October 8, 2008 (said Security Agreement, as it may heretofore have been and as
it may hereafter be further amended, restated, supplemented or otherwise
modified from time to time, being the “Security Agreement”), among Grantor,
Secured Party and the other grantors named therein,

I-1



--------------------------------------------------------------------------------



 



Grantor has created in favor of Secured Party a security interest in, and
Secured Party has become a secured creditor with respect to, the Trademark
Collateral;
          NOW, THEREFORE, for good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, subject to the terms and conditions
of the Security Agreement, to evidence further the security interest granted by
Grantor to Secured Party pursuant to the Security Agreement, Grantor hereby
grants to Secured Party a security interest in all of Grantor’s right, title and
interest in and to the following, in each case whether now or hereafter existing
or in which Grantor now has or hereafter acquires an interest and wherever the
same may be located (the “Trademark Collateral”) to secure the Secured
Obligations (as defined in the Security Agreement):
          (i) all rights, title and interest (including rights acquired pursuant
to a license or otherwise but only to the extent permitted by agreements
governing such license or other use) in and to all trademarks, service marks,
designs, logos, indicia, tradenames, trade dress, corporate names, company
names, business names, fictitious business names, trade styles and/or other
source and/or business identifiers and applications pertaining thereto, owned by
such Grantor, or hereafter adopted and used, in its business (including, without
limitation, the trademarks set forth on Schedule A annexed hereto)
(collectively, the “Trademarks”), all registrations that have been or may
hereafter be issued or applied for thereon in the United States and any state
thereof and in foreign countries (including, without limitation, the
registrations and applications set forth on Schedule A annexed hereto), all
common law and other rights (but in no event any of the obligations) in and to
the Trademarks in the United States and any state thereof and in foreign
countries, and all goodwill of such Grantor’s business symbolized by the
Trademarks and associated therewith; and
          (ii) all proceeds, products, rents and profits of or from any and all
of the foregoing Trademark Collateral and, to the extent not otherwise included,
all payments under insurance (whether or not Secured Party is the loss payee
thereof), or any indemnity, warranty or guaranty, payable by reason of loss or
damage to or otherwise with respect to any of the foregoing Trademark
Collateral. For purposes of this Grant of Trademark Security Interest, the term
“proceeds” includes whatever is receivable or received when Trademark Collateral
or proceeds are sold, licensed, exchanged, collected or otherwise disposed of,
whether such disposition is voluntary or involuntary.
          Grantor does hereby further acknowledge and affirm that the rights and
remedies of Secured Party with respect to the security interest in the Trademark
Collateral granted hereby are more fully set forth in the Security Agreement,
the terms and provisions of which are incorporated by reference herein as if
fully set forth herein.
[The remainder of this page is intentionally left blank.]

I-2



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, Grantor has caused this Grant of Trademark
Security Interest to be duly executed and delivered by its officer thereunto
duly authorized as of the ___ day of ______, ___.

            [NAME OF GRANTOR]
      By:           Name:           Title:      

I-3



--------------------------------------------------------------------------------



 



         

SCHEDULE A
TO
GRANT OF TRADEMARK SECURITY INTEREST

             
Owner   Trademark
Description   Registration/
Appl. Number   Registration/
Appl. Date              

I - Schedule A-1



--------------------------------------------------------------------------------



 



EXHIBIT II TO
SECURITY AGREEMENT
FORM OF GRANT OF PATENT SECURITY INTEREST
          WHEREAS, [NAME OF GRANTOR], a                      corporation
(“Grantor”), owns and uses in its business, and will in the future adopt and so
use, various intangible assets, including the Patent Collateral (as defined
below); and
          WHEREAS, Quidel Corporation, a Delaware corporation (“Borrower”), has
entered into a Credit Agreement dated as of October 8, 2008 (as amended,
restated, extended, supplemented or otherwise modified in writing from time to
time, the “Credit Agreement”) with the financial institutions named therein
(collectively, together with their respective successors and assigns party to
the Credit Agreement from time to time, the “Lenders”), U.S. Bank N.A., as
Syndication Agent, and Bank of America, N.A., as Agent for the Lenders (in such
capacity, “Secured Party”), pursuant to which Lenders have made certain
commitments, subject to the terms and conditions set forth in the Credit
Agreement, to extend certain credit facilities to Borrower; and
          WHEREAS, any Loan Party (as defined in the Credit Agreement) may from
time to time enter, or may from time to time have entered, into one or more swap
agreements (collectively, the “Secured Hedge Agreements”) with one or more
Persons that are Lenders or Affiliates of Lenders at the time such Secured Hedge
Agreements are entered into (in such capacity, collectively, “Hedge Banks”);
          WHEREAS, any Loan Party (as defined in the Credit Agreement) may from
time to time enter, or may from time to time have entered, into one or more cash
management agreement (collectively, the “Secured Cash Management Agreements”)
with one or more Persons that are Lenders or Affiliates of Lenders at the time
such Secured Cash Management Agreements are entered into (in such capacity,
collectively, “Cash Management Banks”); and
          [Insert if Grantor is a Subsidiary:] [WHEREAS, Grantor has executed
and delivered that certain Subsidiary Guaranty dated as of October 8, 2008 (said
Subsidiary Guaranty, as it may heretofore have been and as it may hereafter be
further amended, restated, supplemented or otherwise modified from time to time,
being the “Guaranty”) in favor of Secured Party for the benefit of Lenders, any
Hedge Banks and any Cash Management Banks, pursuant to which Grantor has
guarantied the prompt payment and performance when due of all obligations of
Borrower under the Credit Agreement and the other Loan Documents (as defined in
the Credit Agreement) and all obligations of Loan Parties (as defined in the
Credit Agreement) under the Secured Hedge Agreements and Secured Cash Management
Agreements, including, without limitation, the obligation of Loan Parties to
make payments under the Secured Hedge Agreements in the event of early
termination thereof; and]
          WHEREAS, pursuant to the terms of a Security Agreement dated as of
October 8, 2008 (said Security Agreement, as it may heretofore have been and as
it may hereafter be further amended, restated, supplemented or otherwise
modified from time to time, being the “Security Agreement”), among Grantor,
Secured Party and the other grantors named therein,

II-1



--------------------------------------------------------------------------------



 



Grantor created in favor of Secured Party a security interest in, and Secured
Party has become a secured creditor with respect to, the Patent Collateral;
          NOW, THEREFORE, for good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, subject to the terms and conditions
of the Security Agreement, to evidence further the security interest granted by
Grantor to Secured Party pursuant to the Security Agreement, Grantor hereby
grants to Secured Party a security interest in all of Grantor’s right, title and
interest in and to the following, in each case whether now or hereafter existing
or in which Grantor now has or hereafter acquires an interest and wherever the
same may be located (the “Patent Collateral”) to secure the Secured Obligations
(as defined in the Security Agreement):
     (i) all rights, title and interest (including rights acquired pursuant to a
license or otherwise but only to the extent permitted by agreements governing
such license or other use) in and to all patents and patent applications and
rights and interests in patents and patent applications under any domestic or
foreign law that are presently, or in the future may be, owned or held by such
Grantor and all patents and patent applications and rights, title and interests
in patents and patent applications under any domestic or foreign law that are
presently, or in the future may be, owned by such Grantor in whole or in part
(including, without limitation, the patents and patent applications set forth on
Schedule A annexed hereto), all rights (but not obligations) corresponding
thereto to sue for past, present and future infringements and all re-issues,
divisions, continuations, renewals, extensions and continuations-in-part
thereof; and
     (ii) all proceeds, products, rents and profits of or from any and all of
the foregoing Patent Collateral and, to the extent not otherwise included, all
payments under insurance (whether or not Secured Party is the loss payee
thereof), or any indemnity, warranty or guaranty, payable by reason of loss or
damage to or otherwise with respect to any of the foregoing Patent Collateral.
For purposes of this Grant of Patent Security Interest, the term “proceeds”
includes whatever is receivable or received when Patent Collateral or proceeds
are sold, licensed, exchanged, collected or otherwise disposed of, whether such
disposition is voluntary or involuntary.
          Grantor does hereby further acknowledge and affirm that the rights and
remedies of Secured Party with respect to the security interest in the Patent
Collateral granted hereby are more fully set forth in the Security Agreement,
the terms and provisions of which are incorporated by reference herein as if
fully set forth herein.
[The remainder of this page intentionally left blank.]

II - 2



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, Grantor has caused this Grant of Patent Security
Interest to be duly executed and delivered by its officer thereunto duly
authorized as of the ___ day of ______, ___.

            [NAME OF GRANTOR]
      By:           Name:           Title:      

II-3



--------------------------------------------------------------------------------



 



         

SCHEDULE A
TO
GRANT OF PATENT SECURITY INTEREST
Patents Issued:

              Patent No.   Issue Date   Invention   Inventor(s)              

Patents Pending:

                  Applicant’s
Name   Date
Filed   Application
Number  
Invention  
Inventor(s)                  

II - Schedule A-1



--------------------------------------------------------------------------------



 



EXHIBIT III TO
SECURITY AGREEMENT
FORM OF GRANT OF COPYRIGHT SECURITY INTEREST
          WHEREAS, [NAME OF GRANTOR], a                      corporation
(“Grantor”), owns and uses in its business, and will in the future adopt and so
use, various intangible assets, including the Copyright Collateral (as defined
below); and
          WHEREAS, Quidel Corporation, a Delaware corporation (“Borrower”), has
entered into a Credit Agreement dated as of October 8, 2008 (as amended,
restated, extended, supplemented or otherwise modified in writing from time to
time, the “Credit Agreement”) with the financial institutions named therein
(collectively, together with their respective successors and assigns party to
the Credit Agreement from time to time, the “Lenders”), U.S. Bank N.A., as
Syndication Agent, and Bank of America, N.A., as Agent for the Lenders (in such
capacity, “Secured Party”), pursuant to which Lenders have made certain
commitments, subject to the terms and conditions set forth in the Credit
Agreement, to extend certain credit facilities to Borrower; and
          WHEREAS, any Loan Party (as defined in the Credit Agreement) may from
time to time enter, or may from time to time have entered, into one or more swap
agreements (collectively, the “Secured Hedge Agreements”) with one or more
Persons that are Lenders or Affiliates of Lenders at the time such Secured Hedge
Agreements are entered into (in such capacity, collectively, “Hedge Banks”);
          WHEREAS, any Loan Party (as defined in the Credit Agreement) may from
time to time enter, or may from time to time have entered, into one or more cash
management agreement (collectively, the “Secured Cash Management Agreements”)
with one or more Persons that are Lenders or Affiliates of Lenders at the time
such Secured Cash Management Agreements are entered into (in such capacity,
collectively, “Cash Management Banks”); and
          [Insert if Grantor is a Subsidiary:] [WHEREAS, Grantor has executed
and delivered that certain Subsidiary Guaranty dated as of October 8, 2008 (said
Subsidiary Guaranty, as it may heretofore have been and as it may hereafter be
further amended, restated, supplemented or otherwise modified from time to time,
being the “Guaranty”) in favor of Secured Party for the benefit of Lenders, any
Hedge Banks and any Cash Management Banks pursuant to which Grantor has
guarantied the prompt payment and performance when due of all obligations of
Borrower under the Credit Agreement and the other Loan Documents (as defined in
the Credit Agreement) and all obligations of Loan Parties (as defined in the
Credit Agreement) under the Secured Hedge Agreements and the Secured Cash
Management Agreements, including, without limitation, the obligation of Loan
Parties to make payments under the Secured Hedge Agreements in the event of
early termination thereof; and]
          WHEREAS, pursuant to the terms of a Security Agreement dated as of
October 8, 2008 (said Security Agreement, as it may heretofore have been and as
it may hereafter be further amended, restated, supplemented or otherwise
modified from time to time, being the “Security Agreement”), among Grantor,
Secured Party and the other grantors named therein,

III-1



--------------------------------------------------------------------------------



 



Grantor created in favor of Secured Party a security interest in, and Secured
Party has become a secured creditor with respect to, the Copyright Collateral;
          NOW, THEREFORE, for good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, subject to the terms and conditions
of the Security Agreement, to evidence further the security interest granted by
Grantor to Secured Party pursuant to the Security Agreement, Grantor hereby
grants to Secured Party a security interest in all of Grantor’s right, title and
interest in and to the following, in each case whether now or hereafter existing
or in which Grantor now has or hereafter acquires an interest and wherever the
same may be located (the “Copyright Collateral”) to secure the Secured
Obligations (as defined in the Security Agreement):
     (i) all rights, title and interest (including rights acquired pursuant to a
license or otherwise but only to the extent permitted by agreements governing
such license or other use) under copyright in various published and unpublished
works of authorship including, without limitation, computer programs, computer
data bases, other computer software layouts, drawings, designs, writings, and
formulas (including, without limitation, the works set forth on Schedule A
annexed hereto, as the same may be amended pursuant hereto from time to time)
(collectively, the “Copyrights”), all copyright registrations issued to Grantor
and applications for copyright registration that have been or may hereafter be
issued or applied for thereon in the United States and any state thereof and in
foreign countries (including, without limitation, the registrations set forth on
Schedule A annexed hereto, as the same may be amended pursuant hereto from time
to time) (collectively, the “Copyright Registrations”), all common law and other
rights in and to the Copyrights in the United States and any state thereof and
in foreign countries including all copyright licenses (but with respect to such
copyright licenses, only to the extent permitted by such licensing arrangements)
(the “Copyright Rights”), including, without limitation, each of the Copyrights,
rights, titles and interests in and to the Copyrights, all derivative works and
other works protectable by copyright, which are presently, or in the future may
be, owned, created (as a work for hire for the benefit of Grantor), authored (as
a work for hire for the benefit of Grantor), or acquired by Grantor, in whole or
in part, and all Copyright Rights with respect thereto and all Copyright
Registrations therefor, heretofore or hereafter granted or applied for, and all
renewals and extensions thereof, throughout the world, including all proceeds
thereof (such as, by way of example and not by limitation, license royalties and
proceeds of infringement suits), the right (but not the obligation) to renew and
extend such Copyright Registrations and Copyright Rights and to register works
protectable by copyright and the right (but not the obligation) to sue in the
name of such Grantor or in the name of Secured Party or Lenders for past,
present and future infringements of the Copyrights and Copyright Rights; and
     (ii) all proceeds, products, rents and profits of or from any and all of
the foregoing Copyright Collateral and, to the extent not otherwise included,
all payments under insurance (whether or not Secured Party is the loss payee
thereof), or any indemnity, warranty or guaranty, payable by reason of loss or
damage to or otherwise with respect to any of the foregoing Copyright
Collateral. For purposes of this Grant of Copyright Security Interest, the term
“proceeds” includes whatever is receivable or

III-2



--------------------------------------------------------------------------------



 



received when Copyright Collateral or proceeds are sold, licensed, exchanged,
collected or otherwise disposed of, whether such disposition is voluntary or
involuntary.
          Grantor does hereby further acknowledge and affirm that the rights and
remedies of Secured Party with respect to the security interest in the Copyright
Collateral granted hereby are more fully set forth in the Security Agreement,
the terms and provisions of which are incorporated by reference herein as if
fully set forth herein.

III-3



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, Grantor has caused this Grant of Copyright
Security Interest to be duly executed and delivered by its officer thereunto
duly authorized as of the ___ day of ______, ___.

            [NAME OF GRANTOR]
      By:           Name:           Title:      

III-4



--------------------------------------------------------------------------------



 



         

SCHEDULE A
TO
GRANT OF COPYRIGHT SECURITY INTEREST
U.S. Copyright Registrations:

              Title   Registration No.   Date of Issue   Registered Owner      
       

Foreign Copyright Registrations:

              Country   Title   Registration No.   Date of Issue              

Pending U.S. Copyright Registration Applications:

              Title   Appl. No.   Date of Application   Copyright Claimant      
       

Pending Foreign Copyright Registration Applications:

              Country   Title   Appl. No.   Date of Application              

III - Schedule A-1



--------------------------------------------------------------------------------



 



EXHIBIT IV TO
SECURITY AGREEMENT
PLEDGE SUPPLEMENT
          This Pledge Supplement, dated as of                     , is delivered
pursuant to the Security Agreement, dated as of October 8, 2008 between
                            , a                          (“Grantor”), the other
Grantors named therein, and Bank of America, N.A., as Secured Party (said
Security Agreement, as it may heretofore have been and as it may hereafter be
further amended, restated, supplemented or otherwise modified from time to time,
being the “Security Agreement”). Capitalized terms used herein not otherwise
defined herein shall have the meanings ascribed thereto in the Security
Agreement.
          Grantor hereby agrees that the [Pledged Equity] [Pledged Debt] set
forth on Schedule A annexed hereto shall be deemed to be part of the [Pledged
Equity] [Pledged Debt] and shall become part of the Securities Collateral and
shall secure all Secured Obligations.
          IN WITNESS WHEREOF, Grantor has caused this Pledge Supplement to be
duly executed and delivered by its duly authorized officer as of
                        .

            [GRANTOR]
      By:           Title:             

IV-1



--------------------------------------------------------------------------------



 



         

SCHEDULE A
TO
PLEDGE SUPPLEMENT

IV - Schedule A-1



--------------------------------------------------------------------------------



 



EXHIBIT V TO
SECURITY AGREEMENT
IP SUPPLEMENT
          This IP SUPPLEMENT, dated as of                     , is delivered
pursuant to and supplements (i) the Security Agreement, dated as of October 8,
2008 (said Security Agreement, as it may heretofore have been and as it may
hereafter be further amended, restated, supplemented or otherwise modified from
time to time, being the “Security Agreement”), among Quidel Corporation, [Insert
Name of Grantor] (“Grantor”), the other grantors named therein, and Bank of
America, N.A., as Secured Party, and (ii) the [Grant of Trademark Security
Interest] [Grant of Patent Security Interest] [Grant of Copyright Security
Interest] dated as of                     , ___ (the “Grant”) executed by
Grantor. Capitalized terms used herein not otherwise defined herein shall have
the meanings ascribed thereto in the Grant.
          Grantor grants to Secured Party a security interest in all of
Grantor’s right, title and interest in and to the [Trademark Collateral] [Patent
Collateral] [Copyright Collateral] set forth on Schedule A annexed hereto. All
such [Trademark Collateral] [Patent Collateral] [Copyright Collateral] shall be
deemed to be part of the [Trademark Collateral] [Patent Collateral] [Copyright
Collateral] and shall be hereafter subject to each of the terms and conditions
of the Security Agreement and the Grant.
          IN WITNESS WHEREOF, Grantor has caused this IP Supplement to be duly
executed and delivered by its duly authorized officer as of
                    .

            [GRANTOR]
      By:           Title:             

V-1



--------------------------------------------------------------------------------



 



         

EXHIBIT VI TO
SECURITY AGREEMENT
FORM OF COUNTERPART
           COUNTERPART (this “Counterpart”), dated as of ______, is delivered
pursuant to Section 21 of the Security Agreement referred to below. The
undersigned hereby agrees that this Counterpart may be attached to the Security
Agreement, dated as of October 8, 2008 (said Security Agreement, as it may
heretofore have been and as it may hereafter be further amended, restated,
supplemented or otherwise modified from time to time being the “Security
Agreement”; capitalized terms used herein not otherwise defined herein shall
have the meanings ascribed therein), among Quidel Corporation, the other
Grantors named therein, and Bank of America, N.A., as Secured Party. The
undersigned by executing and delivering this Counterpart hereby becomes a
Grantor under the Security Agreement in accordance with Section 21 thereof and
agrees to be bound by all of the terms thereof. Without limiting the generality
of the foregoing, the undersigned hereby:
     (i) authorizes the Secured Party to add the information set forth on the
Schedules to this Agreement to the correlative Schedules attached to the
Security Agreement;
     (ii) agrees that all Collateral of the undersigned, including the items of
property described on the Schedules hereto, shall become part of the Collateral
and shall secure all Secured Obligations; and
     (iii) makes the representations and warranties set forth in the Security
Agreement, as amended hereby, to the extent relating to the undersigned.

            [NAME OF ADDITIONAL GRANTOR]
      By:           Name:           Title:      

VI-1



--------------------------------------------------------------------------------



 



         

SCHEDULE 1
TO
SECURITY AGREEMENT
Commercial Tort Claims
None

 



--------------------------------------------------------------------------------



 



SCHEDULE 2
TO
SECURITY AGREEMENT
Filing Offices

      GRANTOR   FILING OFFICE
QUIDEL CORPORATION
  Delaware Secretary of State
PACIFIC BIOTECH, INC.
  California Secretary of State
METRA BIOSYSTEMS, INC.
  California Secretary of State
OSTEO SCIENCES CORPORATION
  Oregon Secretary of State
LITMUS CONCEPTS, INC.
  California Secretary of State

2



--------------------------------------------------------------------------------



 



SCHEDULE 3
TO
SECURITY AGREEMENT
Office Locations, Type and Jurisdiction of Organization, Organization Number

                          Type of   Office   Jurisdiction of   Organization Name
of Grantor   Organization   Locations   Organization   Number
 
                   
Quidel Corporation
  Corporation   10165 McKellar
Court
San Diego, CA
92121   Delaware
Corporation     2130032  
 
                   
Metra Biosystems, Inc.
  Corporation   2981 Copper
Road
Santa Clara, CA
95051   California
Corporation     1513174  
 
                   
 
      10165 McKellar
Court
San Diego, CA
92121            
 
                   
Litmus Concepts, Inc.
  Corporation   2981 Copper
Road
Santa Clara, CA
95051   California
Corporation     1279316  
 
                   
 
      10165 McKellar
Court
San Diego, CA
92121            
 
                   
Pacific Biotech, Inc.
  California   10165 McKellar
Court
San Diego, CA
92121   California
Corporation     1077141  
 
                   
Osteo Sciences
Corporation
  Corporation   10165 McKellar
Court
San Diego, CA
92121   Oregon
Corporation     282039-82  

3



--------------------------------------------------------------------------------



 



SCHEDULE 4
TO
SECURITY AGREEMENT
Locations of Equipment and Inventory

      Name of Grantor   Locations of Equipment and Inventory
 
   
Quidel Corporation
  10165 McKellar Court San Diego, CA 92121
 
   
Metra Biosystems, Inc.
  2981 Copper Road Santa Clara, CA 95051
 
   
Litmus Concepts, Inc.
  None
 
   
Osteo Sciences Corporation
  None
 
   
Pacific Biotech, Inc.
  None

4



--------------------------------------------------------------------------------



 



SCHEDULE 5
TO
SECURITY AGREEMENT
Other Names
None

5



--------------------------------------------------------------------------------



 



SCHEDULE 6
TO
SECURITY AGREEMENT
Pledged Subsidiary Equity

                              Class   Equity           Amount of   Percentage of
    of   Certificate   Par   Equity   Outstanding Equity Issuer   Equity   Nos.
  Value   Interests   Equity Pledged
 
                       
Pacific Biotech, Inc.
  Common   C-l   No Par   100 shares   100% owned by
Quidel Corporation
 
                       
Metra Biosystems, Inc.
  Common   C-l   No Par   1,000 shares   100% owned by
Quidel Corporation
 
                       
Osteo Sciences Corporation
  Common   C-l   No Par   100 shares   100% owned by
 
                      Metra Biosystems,
 
                      Inc.
 
                       
Litmus Concepts, Inc.
  Common   C-l   $ 0.001     1,000 shares   100% owned by
Quidel Corporation

6



--------------------------------------------------------------------------------



 



SCHEDULE 7
TO
SECURITY AGREEMENT
Pledged Subsidiary Debt

                                                                      Dollars in
thousands     -1   -2   -3   -4   -5   -6   -7                                  
                      Metra                 Metra   Litmus   Quidel   Metra  
Metra Biosystems,   Biosystems,         Quidel   Biosystems,   Concepts,  
Deutchland,   Biosystems,   Quidel Limited   Quidel         Corporation   Inc.  
Inc.   GMBH   GMBH   (Italy)   Limited (UK)   Total      
Quidel Corporation
    —       1,266       (5,635 )     (755 )     1,054       (281 )     (349 )  
  (4,700 )
Quidel Deutchland, GMBH
    755       1,570       —       —       28       (153 )     (109 )     2,091  
 
Litmus Concepts, Inc.
    5,635       (1,027 )     —       —       —       —       —       4,608    
Metra Biosystems, Inc.
    (1,266 )     —       1,027       (1,570 )     (1,914 )     (1,091 )    
(2,431 )     (7,245 )
Metra Biosystems, Quidel Limited (UK)
    349       2,431       —       109       —       (803 )     —       2,086  
Metra Biosystems, GMBH
    (1,054 )     1,914       —       (28 )     —       —       —       832  
Metra Biosystems, Quidel Limited (Italy)
    281       1,091       —       153       —       —       803       2,328    
     
Intercompany
    4,700       7,245       (4,608 )     (2,091 )     (832 )     (2,328 )    
(2,086 )     —        





--------------------------------------------------------------------------------



 



SCHEDULE 8
TO
SECURITY AGREEMENT
US Trademarks:

                      Serial   Reg.       Registration or Registered Owner  
Number   Number   Word Mark   Filing Date Quidel Corp.   78521973       RESEARCH
TO RAPIDS   November 23, 2004 Quidel Corp.   78279893   2858136   METRA  
June 29, 2004 Quidel Corp.   78408836   2970418   GII   July 19, 2005 Quidel
Corp.   78406734   3134897   RUB ’N READ   September 23, 1997 Quidel Corp.  
76415254   2760146   QUICKVUE ADVANCE   September 2, 2003 Quidel Corp.  
77240709       LIT   September 27, 2007 Quidel Corp.   76428892   2952356   LTF
  May 17, 2005 Quidel Corp.   76415283   2749808   QUICKVUE+   August 12, 2003
Quidel Corp.   75318130   2246613   SEMI-Q   May 18, 1999 Quidel Corp.  
77216826   3397700   ONE VISIT, ONE TEST, ONE TIME   March 18, 2008 Quidel Corp.
  75183365   2103404   QUICKVUE IN-LINE   October 7, 1997 Quidel Corp.  
75005998   2015305   QUIDEL   November 12, 1996 Quidel Corp.   74802108  
1932393   RAPIDVUE   October 31, 1995 Quidel Corp.   74801126   1777007  
QUICKVUE   June 15, 1993 Quidel Corp.   73824432   1595172   OVUKIT   May 8,
1990 Quidel Corp.   73502975   1361265   QUIDEL   September 24, 1985 Quidel
Corp.   77240648       LAB IN A TUBE   July 27, 2007 Quidel Corp.   77405521    
  QUICKVUE FIT   February 25, 2008 Quidel Corp.   77385811       TEST AND TREAT
TODAY   January 31, 2008 Quidel Corp.   75052787   2131718   TEST DEVICE
CONFIGURATION & DESIGN   January 27, 1988 Quidel Corp.   77267312   3426296  
QUICKVUE   May 18, 2008

                      Serial   Reg.       Registration or Registered Owner  
Number   Number   Word Mark   Filing Date Pacific Biotech   73788720   1694186  
PACIFIC BIOTECH   June 16, 1992 Pacific Biotech   73708085   1504561   CARDS  
September 20, 1988

Foreign Trademarks:

                  Quidel Corp.   BLUEPOINT   Hong Kong   2050/1988
01/25/1988   4134/1991 Quidel Corp.   BLUEPOINT   Ireland   11/23/1987   125164

 



--------------------------------------------------------------------------------



 



                  Quidel Corp.   BLUEPOINT   Ireland   11/23/1987   125165
Quidel Corp.   BLUETEST   Canada   08/07/1985   320442
11/07/1986 Quidel Corp.   BLUETEST   Denmark   VA 3848-1985
07/09/1985   VR 819/1987
02/13/1987 Quidel Corp.   BLUETEST   European Union   004132833
11/19/2004   4132833
10/6/2006 Quidel Corp.   BLUETEST   Finland   T200401540
06/16/2004   98324
4/21/1987 Quidel Corp.   BLUETEST   South Africa   95/7548
06/14/1995   95/7548
03/23/1998 Quidel Corp.   CAMEO   Canada   665955
09/07/1990   TMA452288
12/29/1995 Quidel Corp.   CAMEO   Malaysia   MA/5949/90
09/08/1990   90/05949
08/22/1994 Quidel Corp.   CAMEO   New Zealand   204584
09/05/1990   204584
11/17/1994 Quidel Corp.   CAMEO   Philippines   110640
08/16/1996   4-1996113062
01/25/2001 Quidel Corp.   CARDS+ - OS (Design)   Germany   40160/5 WZ
10/18/1990   2001850
06/18/1991 Quidel Corp.   CARDS+ - OS (Design)   Italy   42132C/90
10/19/1990   601766
07/14/1993 Quidel Corp.   CARDS+ - OS (Design)   Korea (South)   90-29047
09/27/1990   220703
09/02/1991 Quidel Corp.   CARDS+ - OS (Design)   New Zealand   205006
09/25/1990   205006
06/24/1994 Quidel Corp.   CARDS+ - OS (design)   Switzerland   08/02/1991  
385645 Quidel Corp.   CARDSsOS+ (Design)   Taiwan   79044439
10/11/1990   535857
10/01/1991 Quidel Corp.   CONCISE   Austria   AM 5973/90
11/23/1990   140850
03/09/1992 Quidel Corp.   CONCISE   Finland   6181/90
11/28/1990   122097
09/21/1992 Quidel Corp.   CONCISE   France   250918
11/21/1990   1628928
10/23/2000 Quidel Corp.   CONCISE   Germany   H 64765/5Wz
12/18/1990   2017447
07/20/1992 Quidel Corp.   CONCISE   Greece   108817
04/30/1992   108817
01/17/1995 Quidel Corp.   CONCISE   Japan   134072/90
12/03/1990   2718482
12/25/1996 Quidel Corp.   CONCISE   Poland   Z 106971
03/10/1992   80493
01/30/1995 Quidel Corp.   CONCISE   Sweden   90-10795
11/23/1990   242717
11/27/1992 Litmus Concepts   FEMEXAM   Canada   841398
04/07/1997   TMA527076
04/27/2000

9



--------------------------------------------------------------------------------



 



                  Litmus Concepts   FEMEXAM   China   9800139811
12/11/1998   1389496
04/28/2000 Litmus Concepts   FEMEXAM   Japan   10-81152
09/24/1998   4321000
10/01/1999 Litmus Concepts   FEMEXAM   Taiwan   8747519
09/25/1998   858881
07/16/1999 Quidel Corp.   gII   Australia   990024
02/20/2004   990024
01/23/2006 Quidel Corp.   gII   European Union   003666963
02/20/2004   003666963
08/03/2005 Quidel Corp.   gII   Mexico   644458
02/19/2004   827874
03/30/2004 Quidel Corp.   gII   Switzerland   51105/2004
02/20/2004   522356
06/22/2004 Quidel Corp.   LTF   Barbados   12/02/2002   81/17616
09/03/2003 Quidel Corp.   LTF   Canada   1153014
09/18/2002   615056
07/16/2004 Quidel Corp.   LTF   China   3333083
10/11/2002   3333083
03/28/2004 Quidel Corp.   LTF   European Union   002856383
09/18/2002   002856383
12/18/2003 Quidel Corp.   LTF   Guatemala   M-8376-2002
11/27/2002   123519
04/28/2003 Quidel Corp.   LTF   Jamaica   42946
09/20/2002   42946
09/20/2002 Quidel Corp.   LTF   Japan   2002-086907
10/15/2002   4723149
10/31/2003 Quidel Corp.   LTF   Korea (South)   2002-46314
10/09/2002   580321
04/16/2004 Quidel Corp.   LTF   Mexico   577322
11/28/2002   812976
11/19/2003 Quidel Corp.   LTF   Norway   2002 09490
10/09/2002   218910
05/15/2003 Quidel Corp.   LTF   Poland   Z0256252
10/14/2002     Quidel Corp.   LTF   Taiwan   91-042421
10/08/2002   1064966
11/16/2003 Quidel Corp.   LTF   Venezuela   2002-018246
11/21/2002   P-251039
04/12/2004 Quidel Corp.   METRA & Design   European Union   003961117
07/30/2004   00396117
11/30/2007 Quidel Corp.   MODEL   Canada   521383
05/02/1984   309896
12/27/1985 Quidel Corp.   MODEL   Germany   M54677/1WZ
04/26/1984   1081178
04/26/1984 Quidel Corp.   QCARD   Canada   879663
05/28/1998   TMA545849
05/30/2001 Quidel Corp.   QUICKVUE   Argentina   2004274
10/12/1995   1640987
08/07/1997

10



--------------------------------------------------------------------------------



 



                  Quidel Corp.   QUICKVUE   Australia   710401
06/19/1996   710401
06/20/1997 Quidel Corp.   QUICKVUE   Benelux   824974
04/06/1994   550425
04/06/1994 Quidel Corp.   QUICKVUE   Brazil   818974699
12/13/1995   818974699
09/01/1998 Quidel Corp.   QUICKVUE   Chile   327868
12/04/1995   473523
12/05/1996 Quidel Corp.   QUICKVUE   Finland   1846/94
04/13/1994   137824
05/22/1995 Quidel Corp.   QUICKVUE   France   93/487498
10/13/1993   93/487498
10/13/1993 Quidel Corp.   QUICKVUE   France   94519252
05/06/1994   94519252
05/06/1994 Quidel Corp.   QUICKVUE   Germany   Ql 806/5 WZ
10/11/1993   2077892
09/19/1994 Quidel Corp.   QUICKVUE   Italy   RM2003C005366
10/18/1993   662442
09/11/1995 Quidel Corp.   QUICKVUE   Japan   5-104359
10/14/1993   4490976
07/13/2001 Quidel Corp.   QUICKVUE   Malaysia   96/08376
07/25/1996     Quidel Corp.   QUICKVUE   Mexico   120695
12/06/1995   656174
05/30/2000 Quidel Corp.   QUICKVUE   New Zealand   263382
06/11/1996   263382
06/11/1996 Quidel Corp.   QUICKVUE   Norway   94.2119
04/11/1994   168401
06/22/1995 Quidel Corp.   QUICKVUE   Philippines   110638
08/16/1996   41996113060
11/14/2000 Quidel Corp.   QUICKVUE   Singapore   S/6154/96
06/17/1996     Quidel Corp.   QUICKVUE   Spain   1910922
06/28/1994   1910922
06/05/1995 Quidel Corp.   QUICKVUE   Taiwan   85-029972
06/18/1996   756904
04/16/1997 Quidel Corp.   QUICKVUE   Thailand   317006
09/10/1996   Kor66965 Quidel Corp.   QUICKVUE   United Kingdom   1550030
10/08/1993   1550030
09/19/2000 Quidel Corp.   QUICKVUE ADVANCE   Barbados   12/02/2002   81/17617
6/15/1993 Quidel Corp.   QUICKVUE ADVANCE   Brazil   825020573
10/18/2002     Quidel Corp.   QUICKVUE ADVANCE   Canada   1153016
09/18/2002   618208
08/31/2004 Quidel Corp.   QUICKVUE ADVANCE   China   3333082
10/11/2002   3333082
03/28/2004 Quidel Corp.   QUICKVUE ADVANCE   European Union   2856375
09/18/2002   002856375
12/18/2003

11



--------------------------------------------------------------------------------



 



                  Quidel Corp.   QUICKVUE ADVANCE   Guatemala   M-8375-2002
11/27/2002   123719
05/13/2003 Quidel Corp.   QUICKVUE ADVANCE   Honduras   17467-02
12/04/2002   88509
08/18/2003 Quidel Corp.   QUICKVUE ADVANCE   Jamaica   42947
09/20/2002   42947
09/20/2002 Quidel Corp.   QUICKVUE ADVANCE   Japan   2002-086906
10/15/2002   4661972
04/11/2003 Quidel Corp.   QUICKVUE ADVANCE   Korea (South)   2002-46313
10/09/2002   581757
05/04/2004 Quidel Corp.   QUICKVUE ADVANCE   Mexico   577323
11/28/2002   786881
04/15/2003 Quidel Corp.   QUICKVUE ADVANCE   Norway   2002 09491
10/09/2002   218821
05/08/2003 Quidel Corp.   QUICKVUE ADVANCE   Poland   Z-256250
10/14/2002     Quidel Corp.   QUICKVUE ADVANCE   Taiwan   91-042420
10/08/2002   1065240
11/16/2003 Quidel Corp.   QUICKVUE ADVANCE   Venezuela   2002-017754
11/12/2002   P-250282
02/13/2004 Quidel Corp.   QUIDEL   Argentina   2104159
09/19/1997   1706107
11/20/1998 Quidel Corp.   QUIDEL   Benelux   697016
04/28/1987   432215 Quidel Corp.   QUIDEL   Brazil   820287202
09/30/1997   820287202
05/30/2000 Quidel Corp.   QUIDEL   Finland   T199703580
09/16/1997   211088
09/15/1998 Quidel Corp.   QUIDEL   France   855324
05/12/1987   1407922 Quidel Corp.   QUIDEL   Germany   Q1221/10Wz
06/30/1987   1131449
12/02/1988 Quidel Corp.   QUIDEL   Greece   134527
09/19/1997   134527
08/17/1999 Quidel Corp.   QUIDEL   Ireland   208018
09/16/1997   208018
09/16/1997 Quidel Corp.   QUIDEL   Korea (South)   10018/87
05/19/1987   161003
10/19/1988 Quidel Corp.   QUIDEL   Mexico   310945
10/15/1997   635881
12/10/1999 Quidel Corp.   QUIDEL   Portugal   326788Z
10/24/1997   326788Z
05/12/1998 Quidel Corp.   QUIDEL   Spain   1970507
06/12/1995   1970507
10/07/1996 Quidel Corp.   QUIDEL (English & Katakana)   Japan   51060/89
05/02/1989   2370683
01/31/1992 Quidel Corp.   QUIDEL (English & Katakana)   Japan   106898/87
09/22/1987   2440774
07/31/1992 Quidel Corp.   QUIDEL (in Korean)   Korea (South)   14157/87
07/20/1987   5090/98
05/18/1989

12



--------------------------------------------------------------------------------



 



                  Quidel Corp.   QUIDEL (stylized)   Austria   AM 1575/87
04/28/1987   117734
10/14/1987 Quidel Corp.   QUIDEL (stylized)   Canada   583250
04/30/1987   346481
10/14/1988 Quidel Corp.   QUIDEL (stylized)   Denmark   3150/1987
05/14/1987   7131/1991
10/25/1991 Quidel Corp.   QUIDEL (stylized)   Italy   34415C/87
05/28/1987   502717
01/11/1989 Quidel Corp.   QUIDEL (stylized)   Japan   51304/87
05/09/1987   2384301
02/28/1992 Quidel Corp.   QUIDEL (stylized)   Japan   51059/89
05/02/1989   2413309
05/29/1992 Quidel Corp.   QUIDEL (stylized)   Norway   871886
05/11/1987   140131
01/18/1990 Quidel Corp.   RAPIDVUE   Spain   1910932
06/28/1994   1910932
06/05/1995 Quidel Corp.   RAPIDVUE   Thailand   317005
09/10/1996   Kor65294
11/10/1997 Quidel Corp.   SAFEPLAN   Benelux   786795
10/05/1992   520611
10/05/1992 Quidel Corp.   SAFEPLAN   France   92438558
10/21/1992   92438558
10/21/1992 Quidel Corp.   SAFEPLAN   Germany   Ql684/10WZ
10/09/1992   2065849
05/26/1994 Quidel Corp.   SAFEPLAN   Italy   RM92C003900
10/21/1992   644520
03/02/1995 Quidel Corp.   SEMI-Q   Japan   9-147476
08/08/1997   4201562
10/16/1998 Quidel Corp.   SEMI-Q   Mexico   306539
09/03/1997   562559
10/31/1997

13



--------------------------------------------------------------------------------



 



SCHEDULE 9
TO
SECURITY AGREEMENT
U.S. and FOREIGN PATENTS ISSUED:

                          Owner   Title   Country     Patent No.     Inventors  
Issue Date
Quidel Corp.
  System & Method for External Acoustic Bone Velocity Measurement   US    
5396891     Roy E.
Laudenslager
Whitney   3/14/1995
 
      Germany-EP     0693906         2/27/2002
 
      EPO     0693906         2/27/2002
 
      Spain-EP     0693906         2/27/2002
 
      France-EP     0693906         2/27/2002
 
      UK-EP     0693906         2/27/2002
 
      Italy-EP     0693906         2/27/2002
 
                       
Quidel Corp.
  Apparatus and Method for Acoustic Analysis of Bone Using Optimized Functions
of Spectral and Temporal Signal Components   US     5592943     David Butt
Jeffrey H. Goll
McCarter
Neldon C. Wagner
Rowan   1/14/1997
 
                       
Metra Biosystems, Inc.
  Apparatus and Method for Acoustic Analysis of Bone Using Optimized Functions
of Spectral and Temporal Signal Components   US     5720290     Joseph P. Buhler
David Butt
Jeffrey H. Goll
Neldon C. Wagner
Hartwell H. Whitney   5/29/2001
 
      Canada     2213523         5/29/2001
 
                       
Metra Biosystems, Inc.
  Ultrasonic Waveform Assay for Bone Assessment Using Values Mapped Over a
Region   US     5921929     Jeffrey H. Goll
Hartwell H. Whitney   7/13/1999
 
      Germany-EP     0 963 177         3/3/2004
 
      EPO     0 963 177         3/3/2004
 
      Spain-EP     0 963 177         3/3/2004
 
      France-EP     0 963 177         3/3/2004
 
      UK-EP     0 963 177         3/3/2004
 
      Italy-EP     0 963 177         3/3/2004
 
                       
Metra Biosystems, Inc.
  Apparatus and Method for Acoustic Analysis of Bone   US     6015383     David
Butt
Jeffrey H. Goll
Neldon C. Wagner
Hartwell H. Whitney   1/18/2000
 
                       
Metra Biosystems, Inc.
  Apparatus And Method For Calibration Of An Ultrasound Transmission Probe   US
    5947902     Joe P. Buhler
Jeffrey H. Goll   9/7/1999

14



--------------------------------------------------------------------------------



 



                          Owner   Title   Country     Patent No.     Inventors  
Issue Date
Metra Biosystems, Inc.
  Apparatus and Method for Ultrasonic Bone Assessment   US     6090046    
Jeffrey H. Goll
Miles
Myoga
Hartwell H. Whitney   7/18/2000
 
                       
Metra Biosystems, Inc.
  Apparatus and Method for Calibration of an Ultrasound Transmission Probe   US
    6086536     Joe P. Buhler
Jeffrey H. Goll   7/11/2000
 
                       
Metra Biosystems, Inc.
  Acoustic Analysis of Bone Using Point-Source-Like Transducers   US     6371916
    Joe P. Buhler   4/16/2002
 
                       
Metra Biosystems, Inc.
  Test Object Geometry for Ultrasound Transmission Calibration   US     6264607
    Jeffrey H. Goll
David Pratt
Donald Wood   7/24/2001
 
                       
Quidel Corp.
  Antigen Preparation For Detecting H. pylori   US     5814455     Allan D.
Pronovost;
Jan W. Pawlak;
Kristy S. Condon   9/29/1998
 
                       
Quidel Corp.
  Test Kits and Methods for Detecting H. Pylori   US     5846751        
12/08/98
 
                       
 
  Antigen Preparation for Detecting H. Pylori   France     2669929        
5/5/1995
 
      Italy     1252164         6/5/1995
 
      Japan     3202772         6/22/2001
 
                       
Quidel Corp.
  One-Step Lateral Flow Non-Bibulous Assay   US     5766961     Catherine Pawlak
Allan Pronovost
Keren Goins   6/16/1998
 
      US     5770460     Catherine Pawlak
Allan Pronovost
Keren Goins   6/23/1998
 
      EPO     0566695         6/2/1999
 
      Japan     2868900         12/25/1998
 
      France-EP     0566695         6/2/1999
 
      Germany-EP     692293345         6/2/1999
 
      Italy-EP     0566695         6/2/1999
 
      UK-EP     0566695         6/2/1999
 
                       
Quidel Corp.
  Method to Remove Red Blood Cells from Whole Blood Samples   US     5118428    
Barbara McLaughlin
William P. Kolb   6/2/92
 
                       
Quidel Corp.
  Red Blood Cell Separation Means For Specific Binding Assays   US     5939331  
  John Burd
Steven Miller
Gerald Rowley
Allen Provonost   8/17/1999
 
                       
Quidel Corp.
  Simplified Extraction Method for Bacterial Antigens Using Dried Reagents   US
    5536646     Theodore T. Sand
James A. Gordon
Allan D. Provonost   7/16/1996

15



--------------------------------------------------------------------------------



 



                          Owner   Title   Country     Patent No.     Inventors  
Issue Date
Quidel Corp.
  IMPROVED ONE-STEP LATERAL FLOW ASSAYS   US     6656744     Allan Pronovost  
12/2/2003
 
                       
Monoclonal Antibodies, Inc.*
 
  Improved Membrane Assay Using Focused Sample Application
    Germany-EP     P3851744     Martha L.
Hay-Kaufman
Rosette Becker
Robert Danisch
    10/5/1994
 
      EPO     0319294         10/5/1994
 
      France-EP     0319294         10/5/1994
 
      UK-EP     0319294         10/5/1994
 
      Italy-EP     0319294         10/5/1994
 
                       
Quidel Corp.
  Method for Determining Periodic Infertility in Females   US     5118630    
Thomas A. Glaze
Barbara McLaughlin
William P. Kolb   6/2/1992
 
      Germany-EP     689228228         5/24/1995
 
      EPO     0367615         5/24/1995
 
      Spain-EP     2075853         5/24/1995
 
      France-EP     0367615         5/24/1995
 
      UK-EP     0367615         5/24/1995
 
      Italy-EP   26931 BE/95       5/24/1995
 
                       
Quidel Corp.
 
  Assay Having Improved Dose Response Curve
    US
Japan    
5541069
3358737     Richard Mortensen
Henry K. Tom
    7/30/1996
10/11/2002
 
                       
Quidel Corp.
  Lateral Flow Medical Diagnostic Assay Device with Sample Extraction Means   US
    5415994     Michael R. Imrich
John K. Zeis
Steven P. Miller
Allan D. Pronovost   5/16/1995
 
      Germany-EP     694287989         10/24/2001
 
      EPO     0712495         10/24/2001
 
      Spain-EP     0712495         10/24/2001
 
      France-EP     0712495         10/24/2001
 
      UK-EP     0712495         10/24/2001
 
      Italy-EP     0712495         10/24/2001
 
      Japan     3394539         1/31/2003
 
                       
Quidel Corp.
  One-Step Urine Creatinine Assays   US     5804452     Allan Pronovost
Jan Pawlak   9/8/1998
 
                       
Quidel Corp.
  Assays & Devices for Distinguishing Between Normal & Abnormal Pregnancy   US  
  5786220     Allan David Pronovost; Theodore T. Lee   7/28/1998
 
                       
Quidel Corp.
  Immunoenzymatic Detection Device   US     5783401     Jacques Toledano  
7/21/1998
 
      Germany-EP     P38791803         3/10/1993
 
      EPO     0334947         3/10/1993

 

*   Monoclonal Antibodies, Inc. merged with Quidel Corporation and the owner of
this Patent is Quidel Corporation, even though the public record does not
reflect such owner name change.

16



--------------------------------------------------------------------------------



 



                          Owner   Title   Country     Patent No.     Inventors  
Issue Date
 
      France-EP     0334947         3/10/1993
 
      UK-EP     0334947         3/10/1993
 
      Italy-EP     0334947         3/10/1993
 
                       
Quidel Corp.
  Method and Device for Chlamydia Detection   US     5773234     Allan Pronovost
Rbert E. Klepper
Catherine Pawlak   6/30/1998
 
      EPO     0843815         4/23/2003
 
      Germany-EP     P696276682         4/23/2003
 
      UK-EP     0843815         4/23/2003
 
      Spain-EP     0843815         4/23/2003
 
      France-EP     0843815         4/23/2003
 
      Italy-EP     0843815         4/23/2003
 
                       
Quidei Corp.
  Direct Stain Specific Binding Assays for Microorganisms   US     5741662    
Randall Madsen
Lorraine S. Bautista
Jan W. Pawlak
Allan D. Provonost   4/21/1998
 
                       
Quidel Corp.
  Immunodiagnostic Device Having A Desiccant Incorporated Therein   US    
5763262     Siu-Yin Wong
Fon-Chiu Mia Chen
Eugene Fan   6/9/1998
 
                       
Quidel Corp.
  Prevention of Spontaneous Complement Activation in Mammalian Biological Fluids
  US     5221616     William P. Kolb
Linda M. Kolb John
D. Tamerius   6/22/1993
 
                       
Quidel Corp.
  Enzyme Substrate Delivery and Product Registration in One Step Enzyme
Immunoassays   US     6306642     Alan M. NelsonJan
W. PawlakAllan D.
Provonost   10/23/2001
 
      US     6706539         3/16/2004
 
                       
Quidel Corp.
  Solid Phase Immunoassay Device and Method of Making Same   US     5223220    
Eugene Fan
Sinfu Tzeng
Fon-Chiu M. Chen
Ching Huang
Dou-Mei Wang
Theresa Popeloy   6/29/1993
 
                       
Quidel Corp.
  Whole Blood Assays Using Porous Membrane Support Devices   US     RE35306    
Fon-Chiu Mia Chen
Eugen Fan   7/30/96
 
                       
Quidel Corp.
  Immunochromatographic Assay And Method Of Using Same   US     5096837    
Eugene Fan
Fon-Chiu M. Chen
Ching Huang
Dou-Mei Wang
Greg Wilson
Michael W. Milner   3/17/1992
 
      Germany-EP     691262489         5/28/1997
 
      EPO     0466914         5/28/1997
 
      Spain-EP     0466914         5/28/1997

17



--------------------------------------------------------------------------------



 



                          Owner   Title   Country     Patent No.     Inventors  
Issue Date
 
      France-EP     0466914         5/28/1997
 
      UK-EP     0466914         5/28/1997
 
      Italy-EP     0466914         5/28/1997
 
      Japan     3317699         6/14/2002
 
                       
Quidel Corp.
  Controlled Sensitivity Immunochromatographic Assay   US     5521102     Hans
R. Boehringer
Jan L. Sabran
Ya-chen Hsu
Bentley Tarn   5/28/1996
 
                       
Quidel Corp.
  Reaction Unit For Use In Analyzing Biological Fluids               Eugene
FanChing
HuangDou-Mei
WangGreff L. Wilson    
 
      Germany     M90029119         4/20/2000
 
      France     902636         11/15/1990
 
      UK     2006259         1/12/1990
 
      Italy     59758         9/13/1993
 
                       
Litmus Concepts
  Fecal Occult Blood Test Reagent   US     5053342     Paul J. Lawrence  
10/1/1991
 
                       
Metra Biosystems, Inc.
  Method and Kit for Pyridinoline Assay   US     5527715     Viola T. Kung  
6/18/1996
 
                       
Metra Biosystems, Inc.
  Derivatized Pyridinoline Reagent   US     5350855     Yuri Daniloff  
9/27/1994
 
      US     5502197         3/26/1996
 
      US     5756679         5/26/1998
 
                       
Metra Biosystems, Inc.
  Serum Pyridinium Crosslinks Assay   US     5736344     Baltazar Gomez Jr.  
4/7/1998
 
      Japan     3448295         7/4/2003
 
                       
Metra Biosystems, Inc.
  Method and Kit for Pyridinium Crosslink Assay   US     5620861     Hsin-Shan
Julia Ju   4/15/1997
 
                       
Metra Biosystems, Inc.
  Method and Kit for Pyridinium Crosslink Assay   Canada     2140921     Mary J.
Cerelli   9/30/2003
 
      Australia     684047     Mary J. Cerelli   3/26/1998
 
      EPO     0653067     Mary J. Cerelli   1/22/2003
 
      France     0653067         1/22/2003
 
      Germany     69332655 T2         11/27/2003
 
      Italy     0653067         1/22/2003
 
      Spain     0653067         1/22/2003
 
      United Kingdom     0653067         1/22/2003

18



--------------------------------------------------------------------------------



 



                          Owner   Title   Country     Patent No.     Inventors  
Issue Date
Metra Biosystems, Inc.
  Screening Method for Periodontal Disease   US     5756361     Neil
Winterbottom   5/26/1998
 
                       
Metra Biosystems, Inc.
  Perspiration Assay for Bone Resorption   US     5661039     Baltazar Gomez Jr.
  8/26/1997
 
                       
Metra Biosystems, Inc.
  Collagen-Peptide Assay Method   US     5972623     Steven M. Krane  
10/26/1999
 
      Australia     752227     Scott D. Leigh   1/16/2003
 
      EPO     1010007         1/21/2004
 
      France     1010007         1/21/2004
 
      Germany     1010007         1/21/2004
 
      Italy     1010007         1/21/2004
 
      Spain     1010007         1/21/2004
 
      United Kingdom     1010007         1/21/2004
 
                       
Quidel Corp.
  Pyridinium Crosslinks Assay   US     6,716,593     Simon P. Robins   4/6/2004
 
                       
Quidel Corp.
  Colorimetric Immunoassay On Solid Surface   Canada     1223813     Wada  
7/7/1987
 
                       
Quidel Corp.
  Method Of Sample Transfer Using a Filter Applicator   US     5079170    
Daniel B. Rosman   1/7/1992
 
                       
Litmus Concepts
  Fast Response Test Panel   Canada     2131999     Paul J. Lawrence
Marian B. Fuccafurni
Leah P. Lawrence   5/14/2002
 
      Germany     DE69332653 T2         12/18/2003
 
      EPO     0632892         1/22/2003
 
      Spain-EP     0632892         1/22/2003
 
      France-EP     0632892         1/22/2003
 
      UK-EP     0632892         1/22/2003
 
      Italy-EP     0632892         1/22/2003
 
      Japan     3249522         11/9/2001
 
      Mexico     181616         5/8/1996
 
      US     5268146         12/7/1993
 
                       
Litmus Concepts
  Technology Methods of Assaying for the Presence of Aspartic Proteases and
Other Hydrolytic Enzyme Activities   Canada     2160262     Paul J. Lawrence;
Aulena Chudhuri;
Terrence Andreasen   3/26/2002
 
      Germany-EP     P69424663.8         5/24/2000
 
      EPO     0694077         5/24/2000
 
      France-EP     FR 0694077         5/24/2000
 
      UK-EP     0694077         5/24/2000
 
      Italy-EP     0694077         5/24/2000
 
      Mexico     193472         9/22/1999

19



--------------------------------------------------------------------------------



 



                          Owner   Title   Country     Patent No.     Inventors  
Issue Date
Litmus Concepts
  Reporter Enzyme Release Technology: Methods of Assaying for the Presence of
Aspartic Protease and Other Hydrolytic Enzyme Activities   US     5416003      
  5/16/1995
Litmus Concepts
  Test Device for Assays for Hydrolytic Enzyme Activity   US     5585273        
12/17/1996
Litmus Concepts
  Reporter Enzyme Release Technology: Methods of Assaying for the Presence of
Aspartic Protease and Other Hydrolytic Enzyme Activities   US     6251621      
  6/26/2001
 
                       
Litmus Concepts
  Assay for Proline Iminopeptidase & Other Hydrolytic Activities              
Paul J. Lawrence
Terrence Andreasen
David R. Shockey    
 
      Canada     2202993         1/1/2002
 
      Germany-EP     69512263         9/15/1999
 
      EPO     0791071         9/15/1999
 
      France-EP     FR 0791071         9/15/1999
 
      UK-EP     GB 0791071         9/15/1999
 
      Italy-EP     26830BE/99         9/15/1999
 
      Mexico     198500         9/6/2000
 
      US     5571684’         11/5/1996
 
                       
Litmus Concepts
  PH and Amine Test Elements and Applications to Diagnosis of Vaginal Infections
  Japan     3349157     Paul J. Lawrence;
Peter U. Ly;
David R. Shockey   9/23/2002
 
      US     5660790         8/26/1997
 
                       
Litmus Concepts
  AMINE TEST DEVICE IN AN AQUEOUS LIQUID SAMPLE AND APPLICATION TO DIAGNOSIS OF
VAGINAL INFECTIONS   Japan     3442068         6/20/2003
 
                       
Litmus Concepts
  PH AND AMINE TEST DEVICE IN AQUEOUS LIQUID SAMPLE AND APPLICATION TO DIAGNOSIS
OF VAGINAL INFECTIONS   Japan     3467490         8/29/2003
 
                       
Litmus Concepts
  Ph and Amine Test Elements   US     5910447         6/8/1999
 
                       
Litmus Concepts
  Ph Test   US     5897834         4/27/1999
 
                       
Litmus Concepts
  Ph & Amine Test Elements & Applications to Diagnosis of Vaginal Infections  
US     6099801         8/8/2000
 
                       
Litmus Concepts
  Method of Making a Ph and Amine Test Element   US     6113856         9/5/2000
 
                     
 
                       
Litmus Concepts
  pH & Amine Test Elements & Applications to Diagnosis of Vaginal Infections  
US     6200817         3/13/2001
 
                       
Litmus Concepts
  External, Dried Reagent Control for Analytical Test Devices   US     6451607  
  Paul J. Lawrence
Robert Pena
Terrance Andreasen   9/17/2002

20



--------------------------------------------------------------------------------



 



                          Owner   Title   Country     Patent No.     Inventors  
Issue Date
Quidel Corp.
  Quantitative Lateral Flow Assays & Devices   US     6924153     Hans
Boehringer   02/02/2006
 
                       
Quidel Corp.
  Method for Adding an Apparent Non-Signal Line to a Lateral Flow Assay   US    
6855561     Jeremy Jerome   08/15/2005
 
                       
Quidel Corp.
  Method for Adding an Apparent Non-Signal Line to a Lateral Flow Assay   US    
7226793     Jeremy Jerome   12/05/2007
 
                       
Quidel Corp.
  Method for Adding an Apparent Non-Signal Line to a Rapid Diagnostic Assay   US
    7179657     Jeremy Jerome   08/20/2007
 
                       
Quidel Corp.
  Method for Adding an Apparent Non-Signal Line to a Lateral Flow Assay   EPO  
  02798207.3     Jeremy Jerome   08/20/2007
 
                       
Quidel Corp.
  Assays for Trichomonal and Other Hydrolases   US     7291481     Paul J.
Lawrence et al.   11/06/2007
 
                       
Quidel Corp.
  Quantitative Lateral Flow Assays and Devices   US     7144742     Allan
Provonost et al.   12/05/2006
 
                       
Quidel Corp.
  Devices for the Detection of Multiple Analytes in a Sample   US     7378285  
  Paul Lambotte et al.   05/27/2008
 
                       
Quidel Corp.
  Iconic Colorimetric Test Device with Reduced Susceptibility to False Positive
and False Negative Readings   US     7255832     Paul J. Lawrence et al.  
08/14/2007
 
                       
Quidel Corp.
  Assays for Trichomonal and Other Hydrolases   US     7041469     Paul J.
Lawrence et al.   05/09/2006
 
                       
Quidel Corp.
  Method for Adding an Apparent Non-signal Line to a Rapid Diagnostic Assay   US
    7179657     Jeremy Jerome et al.   02/20/2007
 
                       
Quidel Corp.
  Improved One-Step Lateral Flow Assays   US     6656744     Allan Pronovost  
12/2/2003

U.S. and FOREIGN PATENTS PENDING:

                          Owner   Title   Country   Serial No.   Inventors  
Filing Date
Metra Biosystems, Inc.
  Collagen-Peptide Assay Method   Canada     2,297,555     Steven M. Krane  
7/31/1998
 
                       
Metra Biosystems, Inc.
  Collagen-Peptide Assay Method   Japan     2001512143T2     Steven M. Krane  
7/31/1998
 
                       
Quidel Corp.
  Pyridinium Crosslinks Assay   Australia     0024967A5     Simon P. Robins  
1/7/2000
 
                       
Litmus Concepts
  Reporter Enzyme Release Technology: Methods of Assaying for the Presence of
Aspartic Proteases and Other Hydrolytic Enzyme Activities   Japan     08509124  
  Paul J. Lawrence
Aulena Chudhuri
Terrence Andreasen   4/13/1994
 
      Vietnam     S-150395         4/13/1994
 
                       
Quidel Corp.
  Ph and Amine Test Elements and Applications to Diagnosis of Vaginal Infections
  Canada     2263293     Paul J. Lawrence
Peter U. Ly
David R. Shockey   7/10/1997
 
      EPO     925501         7/10/1997
 
                       
Quidel Corp.
  Enzyme Substrate Delivery and Product Registration in One-Step Enzyme
Immunoassays   US     10/763,466     Alan M. Nelson;
Jan W. Pawlak;
Allan D. Pronovost   1/22/04

21



--------------------------------------------------------------------------------



 



                      Owner   Title   Country   Serial No.   Inventors   Filing
Date
Metra Biosystems, Inc.
  Method and Kit for Pyridinium Crosslink Assay   JP   7509780T2   Mary J.
Cerelli   7/30/03
 
                   
Metra Biosystems, Inc.
  Ultrasonic Waveform Assay for Bone Assessment Using Values Mapped Over a
Region   EP   04 075 653.8   Jeffrey H. Goll
Hartwell H. Whitney   3/2/04
 
                   
Quidel Corp.
  Rapid Immunochromatographic Assays and Devices   US   60/555,612   Cem Gokhan
  3/24/2004
 
                   
Quidel Corp.
  Hybrid Phase Rapid Assay Platform   US   10/824,017   Cem Gokhan   4/14/2004
 
                   
Quidel Corp.
  Hybrid Phase Rapid Assay Platform   US   10/854,876   Cem Gokhan   5/27/2004
 
                   
Quidel Corp.
  Magnetic Ink For Marking Defective Parts or Assemblies During Manufacturing  
US   12/077,885   Scot McLeod   3/21/2008
 
                   
Quidel Corp.
  Analytical Devices With Integrated Desiccant   US   12/148,344   Kevin Kirby
Sarah Dennison   4/17/2008
 
                   
Quidel Corp.
  Rapid Test Apparatus   US   11/625,813   Kevin Kirby
Greg Liang   1/22/2007
 
                   
Quidel Corp.
  Integrated Assay Device and Housing   US   61/046,789   Bruce Jacono
Jack Barry   4/21/2008
 
                   
Quidel Corp.
  Iconic Colorimetric Test Device with Reduced Susceptibility to False Positive
and False Negative Readings   US   11/774,487   Paul J. Lawrence et al.  
07/06/2007
 
                   
Quidel Corp.
  Assays For Trichomonal and Other Hydrolases   US   11/838,078   Paul J.
Lawrence et al.   08/13/2007
 
                   
Quidel Corp.
  Method for Adding an Apparent Non-Signal Line to a Lateral Flow Assay   US  
11/757,270   Jeremy Jerome et al.   07/06/2007
 
                   
Quidel Corp.
  Quantitative Lateral Flow Assays and Devices   US   11/595,777   Allan
Pronovost et al.   11/08/2006
 
                   
Quidel Corp.
  Method for Adding an Apparent Non-Signal Line to a Rapid Diagnostic Assay   US
  11/622,201   Jeremy Jerome et al.   01/11/2007
 
                   
Quidel Corp.
  Analytical Devices with Primary and Secondary Flow Paths   US   11/240,972  
Peter Ly et al.   09/30/2005
 
                   
Quidel Corp.
  Hybrid Phase Lateral Flow Assay   US   11/088,579   Cem Gokhan   03/23/2005

22



--------------------------------------------------------------------------------



 



SCHEDULE 10
TO
SECURITY AGREEMENT
U.S. Copyright Registrations:

              Title   Registration No.   Date of Issue   Registered Owner
 
           
None
           

Foreign Copyright Registrations:

              Country   Title   Registration No.   Date of Issue
 
           
None
           

Pending U.S. Copyright Registration Applications:

              Title   Appl. No.   Date of Application   Copyright Claimant
 
           
None
           

Pending Foreign Copyright Registration Applications:

              Country   Title   Appl. No.   Date of Application
 
           
None
           

23



--------------------------------------------------------------------------------



 



SCHEDULE 11
TO
SECURITY AGREEMENT
Deposit Accounts, Securities Accounts, Commodity Accounts

                      Account Holder   Bank   Type of Account   Description  
Address of Depository Bank   Account Number
Quidel Corporation
  Bank of America   Deposit   Operating General   450 B Street, Ste 1500, San
Diego Ca. 92101   1459528992
Quidel Corporation
  Bank of America   Deposit   Operating General
(Santa Clara)   450 B Street, Ste 1500, San Diego Ca. 92101   1459528997
Quidel Corporation
  Bank of America   Deposit   Payroll   450 B Street, Ste 1500, San Diego Ca.
92101   1459529000
Quidel Corporation
  Bank of America   Deposit   Automated overnight
investment   450 B Street, Ste 1500, San Diego Ca. 92101   1459528992
Quidel Corporation
  Bane of America Securities LLC   Securities   Securities   300 S. Grand Ave.,
Los Angeles Ca. 90071   223-30824-1-7-GVS
Quidel Corporation
  Commerzbank AG   Deposit   Germany Checking
Account   Marburg, DE   IBAN DE22533400240395549900
Quidel Corporation
  Banca di Legnano   Deposit   Italy Checking Account   Via Gandhi, 1 20017
Mazzo
Di Rho(MI)   IBAN 03204 20501 000000046037

24



--------------------------------------------------------------------------------



 



SCHEDULE 12
TO
SECURITY AGREEMENT
Chattel Paper
None

25



--------------------------------------------------------------------------------



 



SCHEDULE 13
TO
SECURITY AGREEMENT
Letter-of-Credit Rights
None

26



--------------------------------------------------------------------------------



 



SCHEDULE 14
TO
SECURITY AGREEMENT
Documents
None

27